OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX/A ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 West Michigan Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 803 West Michigan Street, Milwaukee, WI 53233 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:October 31 Date of reporting period:June 30, 2012 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. This filing is being amended to reflect the proper signature by the President of the Trust. 361 Long/Short Equity Fund and 361 Managed Futures Strategy Fund commenced operations on December 20, 2011.These Funds held no securities entitled to vote at a meeting of shareholders during the reporting period. 361 Absolute Alpha Fund Vote Summary Report # Mgt Date/Type Ballot Issue Description Security Ticker Mgmt Rec Vote Cast Proponent 1 1/25/2012 JOHNSON OUTDOORS INC JOUT 1 APPROVAL OF AMENDMENT TO INCREASE DIVIDENDS FROM LEGAL RESERVES For For Mgmt 2 TO RECEIVE THE ACCOUNTS FOR THE FINANCIAL YEAR ENDED 30 SEPTEMBER 2' AND AUDITOR'S REPORTS. For For Mgmt 3 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE FINANCIAL YEAR ENDED 30 SEPTEMBER 2'S REPORT. For For Mgmt 4 TO DECLARE A FINAL DIVIDEND FOR THE FINANCIAL YEAR ENDED 30 SEPTEMBER 2 For For Mgmt 5 TO RE-ELECT DR K M BURNETT AS A DIRECTOR OF THE COMPANY. For For Mgmt 6 TO RE-ELECT MRS A J COOPER AS A DIRECTOR OF THE COMPANY. For For Mgmt 7 TO RE-ELECT MR R DYRBUS AS A DIRECTOR OF THE COMPANY. For For Mgmt 8 TO RE-ELECT MR M H C HERLIHY AS A DIRECTOR OF THE COMPANY. For For Mgmt 9 TO RE-ELECT MS S E MURRAY AS A DIRECTOR OF THE COMPANY. For For Mgmt 10 TO RE-ELECT MR I J G NAPIER AS A DIRECTOR OF THE COMPANY. For For Mgmt 11 TO RE-ELECT MR B SETRAKIAN AS A DIRECTOR OF THE COMPANY. For For Mgmt 12 TO RE-ELECT MR M D WILLIAMSON AS A DIRECTOR OF THE COMPANY. For For Mgmt 13 TO ELECT MR M I WYMAN AS A DIRECTOR OF THE COMPANY. For For Mgmt 14 TO REAPPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITOR OF THE COMPANY TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY. For For Mgmt 15 TO AUTHORISE THE DIRECTORS TO SET THE REMUNERATION OF THE AUDITOR. For For Mgmt 16 TO CONSIDER AND, IF THOUGHT FIT, PASS RESOLUTION 15 AS ORDINARY RESOLUTION AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING. For For Mgmt 17 TO CONSIDER AND, IF THOUGHT FIT, PASS RESOLUTION 16 AS ORDINARY RESOLUTION AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING. For For Mgmt 18 TO CONSIDER AND, IF THOUGHT FIT, PASS RESOLUTION 17 AS SPECIAL RESOLUTION AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING. For For Mgmt 19 TO CONSIDER AND, IF THOUGHT FIT, PASS RESOLUTION 18 AS SPECIAL RESOLUTION AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING. For For Mgmt TO CONSIDER AND, IF THOUGHT FIT, PASS RESOLUTION 19 AS SPECIAL RESOLUTION AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING. For For Mgmt DIRECTOR TERRY E. LONDON For For Mgmt 2 JOHN M. FAHEY, JR. For For Mgmt 3 TO RATIFY THE APPOINTMENT OF MCGLADREY & PULLEN LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS AUDITORS OF THE COMPANY FOR ITS FISCAL YEAR ENDING SEPTEMBER 28, 2012. For For Mgmt TO APPROVE A NON-BINDING ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. For For Mgmt 2 2/23/2012 Novartis AG 66987V109 NVS 1 APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NOVARTIS AG AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE BUSINESS YEAR 2011 For For Mgmt 2 DISCHARGE FROM LIABILITY OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE For For Mgmt 3 APPROPRIATION OF AVAILABLE EARNINGS OF NOVARTIS AG AND DECLARATION OF DIVIDEND For For Mgmt 4 REDUCTION OF SHARE CAPITAL For For Mgmt 5A1 TO THE BOARD OF DIRECTORS RE-ELECTION OF WILLIAM BRODY, M.D., PH.D., FOR A TWO-YEAR TERM For For Mgmt 5A2 RE-ELECTION OF SRIKANT DATAR, PH.D., FOR A THREE-YEAR TERM For For Mgmt 5A3 RE-ELECTION OF ANDREAS VON PLANTA, PH.D., FOR A THREE-YEAR TERM For For Mgmt 5A4 RE-ELECTION OF DR. ING. WENDELIN WIEDEKING FOR A THREE-YEAR TERM For For Mgmt 5A5 RE-ELECTION OF ROLF M. ZINKERNAGEL, M.D., FOR A TWO-YEAR TERM For For Mgmt 5B ELECTION OF DIMITRI AZAR, M.D., FOR A THREE-YEAR TERM For For Mgmt 6 APPOINTMENT OF THE AUDITOR For For Mgmt 7 ADDITIONAL AND/OR COUNTER-PROPOSALS PRESENTED AT THE MEETING For For Mgmt 3 4/19/2012 AES Corp 00130H105 AES 1 ANDRES GLUSKI For For Mgmt ZHANG GUO BAO For For Mgmt KRISTINA M. JOHNSON For For Mgmt TARUN KHANNA For For Mgmt JOHN A. KOSKINEN For For Mgmt PHILIP LADER For For Mgmt SANDRA O. MOOSE For For Mgmt JOHN B. MORSE, JR. For For Mgmt PHILIP A. ODEEN For For Mgmt CHARLES O. ROSSOTTI For For Mgmt SVEN SANDSTROM For For Mgmt 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR YEAR 2012. For For Mgmt 3 TO CONSIDER A (NON-BINDING) ADVISORY VOTE ON EXECUTIVE COMPENSATION. For For Mgmt 4 5/2/2012 Sturm, Ruger & Co., Inc RGR 1) C. MICHAEL JACOBI For For Mgmt 2) JOHN A. COSENTINO, JR. For For Mgmt 3) JAMES E. SERVICE For For Mgmt 4) AMIR P. ROSENTHAL For For Mgmt 5) RONALD C. WHITAKER For For Mgmt 6) PHILLIP C. WIDMAN For For Mgmt 7) MICHAEL O. FIFER For For Mgmt 2 A PROPOSAL TO RATIFY THE APPOINTMENT OF MCGLADREY & PULLEN, LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2 For For Mgmt 3 AN ADVISORY VOTE ON THE COMPENSATION OF THE COMPANYS NAMED EXECUTIVE OFFICERS. For For Mgmt 5 4/24/2012 Coca-Cola Enterprises, Inc. KOF 1 DIRECTOR For For Mgmt 1) JAN BENNINK For For Mgmt 2) JOHN F. BROCK For For Mgmt 3) CALVIN DARDEN For For Mgmt 4) L. PHILLIP HUMANN For For Mgmt 5) ORRIN H. INGRAM II For For Mgmt 6) THOMAS H. JOHNSON For For Mgmt 7) SUZANNE B. LABARGE For For Mgmt 8) VERONIQUE MORALI For For Mgmt 9) GARRY WATTS For For Mgmt CURTIS R. WELLING For For Mgmt PHOEBE A. WOOD For For Mgmt 2 TO APPROVE, BY NON-BINDING VOTE, OUR EXECUTIVE OFFICERS' COMPENSATION. For For Mgmt 3 TO APPROVE THE PERFORMANCE MEASURES UNDER THE 2(AS AMENDED EFFECTIVE FEBRUARY 7, 2012) TO PRESERVE THE TAX DEDUCTIBILITY OF AWARDS UNDER THE PLAN. For For Mgmt 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2012. 6 4/9/2012 Arcos Dorados Holdings, Inc. ARCO For For Mgmt 1 CONSIDERATION AND APPROVAL OF THE FINANCIAL STATEMENTS OF THE COMPANY CORRESPONDING TO THE FISCAL YEAR ENDED DECEMBER 31, 2011, THE INDEPENDENT REPORT OF THE EXTERNAL AUDITORS ERNST & YOUNG (PISTRELLI, HENRY MARTIN Y ASOCIADOS S.R.L., MEMBER FIRM OF ERNST & YOUNG GLOBAL), AND THE NOTES CORRESPONDING TO THE FISCAL YEAR ENDED DECEMBER 31, 2011. For For Mgmt 2 APPOINTMENT AND REMUNERATION OF ERNST & YOUNG (PISTRELLI, HENRY MARTIN Y ASOCIADOS S.R.L., MEMBER FIRM OF ERNST & YOUNG GLOBAL), AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2012. For For Mgmt 3a ELECTION OF MR. WOODS STATON AS CLASS I DIRECTOR OF THE BOARD OF DIRECTORS, WHO WILL HOLD OFFICE UNTIL THE CONCLUSION OF THE ANNUAL GENERAL SHAREHOLDERS' MEETING HELD IN CALENDAR YEAR 2015. For For Mgmt 3b ELECTION OF MR. GERMAN LEMONNIER AS CLASS I DIRECTOR OF THE BOARD OF DIRECTORS, WHO WILL HOLD OFFICE UNTIL THE CONCLUSION OF THE ANNUAL GENERAL SHAREHOLDERS' MEETING HELD IN CALENDAR YEAR 2015. For For Mgmt 3c ELECTION OF A THIRD NOMINEE AS CLASS I DIRECTOR OF BOARD, WHO WILL HOLD OFFICE UNTIL THE CONCLUSION OF ANNUAL MEETING HELD IN YEAR 2015, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. 7 5/17/2012 Potash Corp. of Saskatchewan, Inc. 73755L107 POT DIRECTOR For For Mgmt 1) C.M. BURLEY For For Mgmt 2) D.G. CHYNOWETH For For Mgmt 3) D. CLAUW For For Mgmt 4) W.J. DOYLE For For Mgmt 5) J.W. ESTEY For For Mgmt 6) G.W. GRANDEY For For Mgmt 7) C.S. HOFFMAN For For Mgmt 8) D.J. HOWE For For Mgmt 9) A.D. LABERGE For For Mgmt K.G. MARTELL For For Mgmt J.J. MCCAIG For For Mgmt M. MOGFORD For For Mgmt E. VIYELLA DE PALIZA For For Mgmt 2 THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS AUDITORS OF THE CORPORATION. For For Mgmt 3 THE RESOLUTION (ATTACHED AS APPENDIX B TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR) APPROVING THE ADOPTION OF A NEW PERFORMANCE OPTION PLAN, THE FULL TEXT OF WHICH IS ATTACHED AS APPENDIX C TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. For For Mgmt 4 THE ADVISORY RESOLUTION (ATTACHED AS APPENDIX D TO THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR) ACCEPTING THE CORPORATION'S APPROACH TO EXECUTIVE COMPENSATION DISCLOSED IN THE ACCOMPANYING MANAGEMENT PROXY CIRCULAR. For For Mgmt 8 4/24/2012 RPC, Inc. RES DIRECTOR For For Mgmt 1) RICHARD A. HUBBELL For For Mgmt 2) LINDA H. GRAHAM For For Mgmt 3) BILL J. DISMUKE For For Mgmt 4) LARRY L. PRINCE For For Mgmt 2 TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. 9 4/19/2012 NESTLE S.A. ADR NSRGY For For Mgmt 1a APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NESTLE S.A. AND THE CONSOLIDATED FINANCIAL STATEMENTS OF THE NESTLE GROUP FOR 2011 For For Mgmt 1b ACCEPTANCE OF THE COMPENSATION REPORT 2011 (ADVISORY VOTE) For For Mgmt 2 RELEASE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND OF THE MANAGEMENT For For Mgmt 3 APPROPRIATION OF PROFITS RESULTING FROM THE BALANCE SHEET OF NESTLE S.A. (PROPOSED DIVIDEND) FOR THE FINANCIAL YEAR 2011 For For Mgmt 4A. RE-ELECTION TO THE BOARD OF DIRECTOR: MR. DANIEL BOREL For For Mgmt 4B. ELECTION TO THE BOARD OF DIRECTOR: MR. HENRI DE CASTRIES For For Mgmt 4C. RE-ELECTION OF THE STATUTORY AUDITOR: KPMG SA, GENEVA BRANCH For For Mgmt 5 CAPITAL REDUCTION (BY CANCELLATION OF SHARES) For For Mgmt 6 IN THE EVENT OF A NEW OR MODIFIED PROPOSAL BY A SHAREHOLDER DURING THE ANNUAL GENERAL MEETING, I INSTRUCT THE INDEPENDENT REPRESENTATIVE TO VOTE IN FAVOR OF THE PROPOSAL OF THE BOARD OF DIRECTORS For For Mgmt 7 MARK THE BOX AT THE RIGHT IF YOU WISH TO GIVE A PROXY TO THE INDEPENDENT REPRESENTATIVE, MR. JEAN-LUDOVIC HARTMANN (AS FURTHER DISCUSSED IN THE COMPANY'S INVITATION) For For Mgmt 10 4/27/2012 Barclays Bank plc ADR 06738E204 BCS For For Mgmt 1 TO RECEIVE THE REPORTS OF THE DIRECTORS AND AUDITORS AND THE AUDITED ACCOUNTS FOR THE YEAR ENDED 31 DECEMBER 2011. For For Mgmt 2 TO APPROVE THE REMUNERATION REPORT FOR THE YEAR ENDED 31 DECEMBER 2011. For For Mgmt 3 TO RE-ELECT MARCUS AGIUS AS A DIRECTOR OF THE COMPANY. For For Mgmt 4 TO RE-ELECT DAVID BOOTH AS A DIRECTOR OF THE COMPANY. For For Mgmt 5 TO RE-ELECT ALISON CARNWATH AS A DIRECTOR OF THE COMPANY. For For Mgmt 6 TO RE-ELECT FULVIO CONTI AS A DIRECTOR OF THE COMPANY. For For Mgmt 7 TO RE-ELECT BOB DIAMOND AS A DIRECTOR OF THE COMPANY. For For Mgmt 8 TO RE-ELECT SIMON FRASER AS A DIRECTOR OF THE COMPANY. For For Mgmt 9 TO RE-ELECT REUBEN JEFFERY III AS A DIRECTOR OF THE COMPANY. For For Mgmt 10 TO RE-ELECT SIR ANDREW LIKIERMAN AS A DIRECTOR OF THE COMPANY. For For Mgmt 11 TO RE-ELECT CHRIS LUCAS AS A DIRECTOR OF THE COMPANY. For For Mgmt 12 TO RE-ELECT DAMBISA MOYO AS A DIRECTOR OF THE COMPANY. For For Mgmt 13 TO RE-ELECT SIR MICHAEL RAKE AS A DIRECTOR OF THE COMPANY. For For Mgmt 14 TO RE-ELECT SIR JOHN SUNDERLAND AS A DIRECTOR OF THE COMPANY. For For Mgmt 15 TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE COMPANY. For For Mgmt 16 TO AUTHORISE THE DIRECTORS TO SET THE REMUNERATION OF THE AUDITORS. For For Mgmt 17 TO AUTHORISE THE COMPANY AND ITS SUBSIDIARIES TO MAKE POLITICAL DONATIONS AND INCUR POLITICAL EXPENDITURE. For For Mgmt 18 TO AUTHORISE THE DIRECTORS TO ALLOT SECURITIES. For For Mgmt 19 TO AUTHORISE THE DIRECTORS TO ALLOT EQUITY SECURITIES FOR CASH OTHER THAN ON A PRO RATA BASIS TO SHAREHOLDERS OR TO SELL TREASURY SHARES. For For Mgmt 20 TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES. For For Mgmt 21 TO AUTHORISE THE DIRECTORS TO CALL GENERAL MEETINGS (OTHER THAN AN AGM) ON NOT LESS THAN 14 CLEAR DAYS' NOTICE. For For Mgmt 11 4/26/2012 Weis Markets, Inc. WMK 1 DIRECTOR For For Mgmt 1) ROBERT F. WEIS For For Mgmt 2) JONATHAN H. WEIS For For Mgmt 3) DAVID J. HEPFINGER For For Mgmt 4) HAROLD G. GRABER For For Mgmt 5) GERRALD B. SILVERMAN For For Mgmt 6) GLENN D. STEELE JR For For Mgmt 2 PROPOSAL TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION. For For Mgmt 12 5/2/2012 UNIT CORP UNT 1 DIRECTOR For For Mgmt JOHN G. NIKKEL For For Mgmt ROBERT J. SULLIVAN JR. For For Mgmt GARY R. CHRISTOPHER For For Mgmt 2 APPROVE, ON AN ADVISORY BASIS, OUR NAMED EXECUTIVE OFFICERS' COMPENSATION. For For Mgmt 3 RE-APPROVE, FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE, THE PERFORMANCE GOALS FOR PERFORMANCE-BASED COMPENSATION UNDER THE EXISTING UNIT CORPORATION STOCK AND INCENTIVE COMPENSATION PLAN. For For Mgmt 4 APPROVE THE AMENDED AND RESTATED UNIT CORPORATION STOCK AND INCENTIVE COMPENSATION PLAN. For For Mgmt 5 RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE YEAR 2012. For For Mgmt 13 4/26/2012 Lincoln Electric Holdings, Inc. LECO 1 DIRECTOR For For Mgmt HAROLD L. ADAMS For For Mgmt CURTIS E. ESPELAND For For Mgmt ROBERT J. KNOLL For For Mgmt JOHN M. STROPKI, JR. For For Mgmt 2 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2012. For For Mgmt 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For Mgmt 4 TO RE-APPROVE THE PERFORMANCE MEASURES UNDER OUR 2 For For Mgmt 14 4/27/2012 Badger Meter, Inc. BMI 1 DIRECTOR For For Mgmt RONALD H. DIX For For Mgmt THOMAS J. FISCHER For For Mgmt GALE E. KLAPPA For For Mgmt GAIL A. LIONE For For Mgmt RICHARD A. MEEUSEN For For Mgmt ANDREW J. POLICANO For For Mgmt STEVEN J. SMITH For For Mgmt TODD J. TESKE For For Mgmt 2 ADVISORY VOTE TO APPROVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For Mgmt 3 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012. For For Mgmt 15 4/27/2012 LaCrosse Footwear, Inc. BOOT 1 DIRECTOR For For Mgmt JOHN D. WHITCOMBE For For Mgmt WILLIAM H. WILLIAMS For For Mgmt 2 AN ADVISORY VOTE ON ADOPTION OF RESOLUTION APPROVING EXECUTIVE COMPENSATION For For Mgmt 3 RATIFY THE APPOINTMENT OF MCGLADREY & PULLEN, LLP AS LACROSSE FOOTWEAR, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012 For For Mgmt 16 4/26/2012 Gulf Island Fabrication, Inc. GIFI 1 DIRECTOR For For Mgmt KERRY J. CHAUVIN For For Mgmt JERRY D. DUMAS, SR. For For Mgmt 2 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS For For Mgmt 3 TO RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For For Mgmt 17 5/7/2012 Tootsie Roll Industries, Inc. TR 1 DIRECTOR For For Mgmt MELVIN J. GORDON For For Mgmt ELLEN R. GORDON For For Mgmt LANA JANE LEWIS-BRENT For For Mgmt BARRE A. SEIBERT For For Mgmt RICHARD P. BERGEMAN For For Mgmt 2 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2012. For For Mgmt 18 4/24/2012 Kirby Corp. KEX For For Mgmt ELECTION OF DIRECTOR: BOB G. GOWER For For Mgmt ELECTION OF DIRECTOR: MONTE J. MILLER For For Mgmt ELECTION OF DIRECTOR: JOSEPH H. PYNE For For Mgmt 2 APPROVAL OF AMENDMENTS TO KIRBY'S 2 For For Mgmt 3 APPROVAL OF AN AMENDMENT TO KIRBY'S 2 For For Mgmt 4 RATIFICATION OF THE SELECTION OF KPMG LLP AS KIRBY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For For Mgmt 5 ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF KIRBY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 19 4/24/2012 Stepan Co. SCL 1 DIRECTOR For For Mgmt RANDALL S. DEARTH For For Mgmt GREGORY E. LAWTON For For Mgmt 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. For For Mgmt 3 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR 2012. For For Mgmt 20 4/26/2012 Synalloy Corp. SYNL 1 DIRECTOR For For Mgmt CRAIG C. BRAM For For Mgmt ANTHONY A. CALLANDER For For Mgmt HENRY L. GUY For For Mgmt JAMES W. TERRY, JR. For For Mgmt CARROLL D. VINSON For For Mgmt MURRAY H. WRIGHT For For Mgmt 2 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS 1 YR 1YR Mgmt 3 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS For For Mgmt 4 THE RATIFICATION OF THE APPOINTMENT OF DIXON HUGHES GOODMAN LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM For For Mgmt 21 4/17/2012 First of Long Island Corp. (The) FLIC 1 DIRECTOR For For Mgmt ALLEN E. BUSCHING For For Mgmt PAUL T. CANARICK For For Mgmt ALEXANDER L. COVER For For Mgmt J. DOUGLAS MAXWELL JR. For For Mgmt STEPHEN V. MURPHY For For Mgmt 2 NON-BINDING, ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. For For Mgmt 3 TO RATIFY THE REAPPOINTMENT OF CROWE HORWATH LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For For Mgmt 22 5/1/2012 Marten Transport Ltd MRTN 1 DIRECTOR For For Mgmt RANDOLPH L. MARTEN For For Mgmt LARRY B. HAGNESS For For Mgmt THOMAS J. WINKEL For For Mgmt JERRY M. BAUER For For Mgmt ROBERT L. DEMOREST For For Mgmt G. LARRY OWENS For For Mgmt 2 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. For For Mgmt 3 PROPOSAL TO CONFIRM THE SELECTION OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For For Mgmt 23 4/27/2012 NOBLE CORP NE 1 APPROVAL OF REDUCTION OF THE MAXIMUM NUMBER OF MEMBERS OF THE BOARD OF DIRECTORS For For Mgmt 2 For For Mgmt DIRECTOR For For Mgmt 1) JULIE H. EDWARDS For For Mgmt 2) DAVID W. WILLIAMS For For Mgmt 3 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR FISCAL YEAR 2 For For Mgmt 4 APPROVAL OF DIVIDEND PAYMENT FUNDED FROM CAPITAL CONTRIBUTION RESERVE IN THE AMOUNT OF USD $0.52 PER SHARE For For Mgmt 5 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2-YEAR TERM For For Mgmt 6 APPROVAL OF THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE OFFICERS OF THE COMPANY UNDER SWISS LAW FOR FISCAL YEAR 2011 For For Mgmt 7 APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS For For Mgmt 8 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE NOBLE CORPORATION 1 For For Mgmt 24 5/11/2012 ALLEGHENY TECH 01741R102 ATI A. DIRECTOR RICHARD J. HARSHMAN* For For Mgmt DIANE C. CREEL# For For Mgmt JOHN R. PIPSKI# For For Mgmt JAMES E. ROHR# For For Mgmt LOUIS J. THOMAS# For For Mgmt B. APPROVAL OF AN AMENDMENT TO THE 2, AS AMENDED AND RESTATED. For For Mgmt C. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED OFFICERS. For For Mgmt D. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2012. For For Mgmt 25 5/11/2012 ICU MEDICAL 44930G107 ICUI DIRECTOR 1) JACK W. BROWN For For Mgmt 2) RICHARD H. SHERMAN For For Mgmt 2 TO RATIFY SELECTION OF DELOITTE & TOUCHE LLP AS AUDITORS FOR THE COMPANY. For For Mgmt 3 TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 4 TO APPROVE AMENDMENTS TO THE ICU MEDICAL, INC. 2 For For Mgmt 26 5/3/2012 ARM HOLDING'S PLC G0483X122 ARM 1 TO RECEIVE THE ANNUAL REPORT AND ACCOUNTS FOR THE FINANCIAL YEAR ENDED 31 DECEMBER 2011 For For Mgmt 2 TO DECLARE A FINAL DIVIDEND For For Mgmt 3 TO APPROVE THE REMUNERATION REPORT For For Mgmt 4A. TO ELECT SIR JOHN BUCHANAN AS A DIRECTOR For For Mgmt 4B. TO RE-ELECT WARREN EAST AS A DIRECTOR For For Mgmt 5 TO RE-ELECT ANDY GREEN AS A DIRECTOR For For Mgmt 6 TO RE-ELECT LARRY HIRST AS A DIRECTOR For For Mgmt 7 TO RE-ELECT MIKE INGLIS AS A DIRECTOR For For Mgmt 8 TO RE-ELECT MIKE MULLER AS A DIRECTOR For For Mgmt 9 TO RE-ELECT KATHLEEN O'DONOVAN AS A DIRECTOR For For Mgmt 10 TO RE-ELECT JANICE ROBERTS AS A DIRECTOR For For Mgmt 11 TO RE-ELECT PHILIP ROWLEY AS A DIRECTOR For For Mgmt 12 TO RE-ELECT TIM SCORE AS A DIRECTOR For For Mgmt 13 TO RE-ELECT SIMON SEGARS AS A DIRECTOR For For Mgmt 14 TO RE-ELECT YOUNG SOHN AS A DIRECTOR For For Mgmt 15 TO RE-APPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITORS OF THE COMPANY For For Mgmt 16 TO AUTHORISE THE DIRECTORS TO FIX THE REMUNERATION OF THE AUDITORS For For Mgmt 17 TO GRANT THE DIRECTORS AUTHORITY TO ALLOT SHARES For For Mgmt 18 TO DISAPPLY PRE-EMPTION RIGHTS For For Mgmt 19 TO AUTHORISE THE COMPANY TO MAKE MARKET PURCHASES OF ITS OWN SHARES For For Mgmt 20 TO AUTHORISE THE COMPANY TO HOLD GENERAL MEETINGS ON 14 DAYS' NOTICE For For Mgmt 27 5/16/2012 Core Laboratories N.V. N22717107 CLB 1 DIRECTOR RICHARD L. BERGMARK For For Mgmt M. ANN VAN KEMPEN For For Mgmt 2 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS AS OUR COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2012. For For Mgmt 3 THE SHAREHOLDERS APPROVE THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE CD&A, AND THE COMPENSATION OF CORE LABORATORIES N.V.'S NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE SEC'S COMPENSATION DISCLOSURE RULES, INCLUDING THE COMPENSATION TABLES. For For Mgmt 4 THE SHAREHOLDERS OF THE COMPANY BE PROVIDED AN OPPORTUNITY TO APPROVE THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES DESCRIBED IN THE CD&A, AND THE COMPENSATION OF CORE LABORATORIES N.V.'S NAMED EXECUTIVE OFFICERS AS DISCLOSED PURSUANT TO THE SEC'S COMPENSATION DISCLOSURE RULES, INCLUDING THE COMPENSATION TABLES EVERY ONE YEAR, TWO YEARS OR THREE YEARS. 3 YEAR 1 YEAR Mgmt 5 TO CONFIRM AND ADOPT OUR DUTCH STATUTORY ANNUAL ACCOUNTS IN THE ENGLISH LANGUAGE FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011. For For Mgmt 6 TO APPROVE AND RESOLVE THE CANCELLATION OF OUR REPURCHASED SHARES HELD AT THE TIME THE ANNUAL MEETING STARTS. For For Mgmt 7 TO APPROVE AND RESOLVE THE EXTENSION OF THE EXISTING AUTHORITY TO REPURCHASE UP TO 10% OF OUR ISSUED SHARE CAPITAL FROM TIME TO TIME FOR AN 18-MONTH PERIOD, UNTIL NOVEMBER 16, 2013, AND SUCH REPURCHASED SHARES MAY BE USED FOR ANY LEGAL PURPOSE. For For Mgmt 8 TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO ISSUE SHARES AND/OR TO GRANT RIGHTS (INCLUDING OPTIONS TO PURCHASE) WITH RESPECT TO OUR COMMON AND PREFERENCE SHARES UP TO A MAXIMUM OF 20% OF OUTSTANDING SHARES PER ANNUM UNTIL MAY 16, 2017. For For Mgmt 9 TO APPROVE AND RESOLVE THE EXTENSION OF THE AUTHORITY TO LIMIT OR EXCLUDE THE PREEMPTIVE RIGHTS OF THE HOLDERS OF OUR COMMON SHARES AND/OR PREFERENCE SHARES UP TO A MAXIMUM OF 20% OF OUTSTANDING SHARES PER ANNUM UNTIL MAY 16, 2017. For For Mgmt 10 TO APPROVE AND RESOLVE AMENDMENTS TO THE CORE LABORATORIES N.V. ARTICLES OF ASSOCIATION IN CONNECTION WITH THE DECISION TO LIST THE COMPANY'S SHARES ON THE NYSE EURONEXT IN AMSTERDAM AND FOR OTHER REASONS: A) TO BE CONSISTENT WITH APPLICABLE DUTCH LAW AND FOR INVESTOR RELATIONS PURPOSES FOR LISTING WITH NYSE EURONEXT IN AMSTERDAM, AND B) TO MAKE OTHER VOLUNTARY REVISIONS RELATED TO THE MANAGEMENT BOARD AND SUPERVISORY BOARD. For For Mgmt 28 5/15/2012 National Presto Industries, Inc. NPK 1 DIRECTOR MARYJO COHEN For For Mgmt 2 RATIFY THE APPOINTMENT OF BDO USA, LLP AS NATIONAL PRESTO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For Mgmt 29 5/10/2012 Brookfield Asset Management, Inc. BAM 1 DIRECTOR For For Mgmt 1) MARCEL R. COUTU For For Mgmt 2) MAUREEN KEMPSTON DARKES For For Mgmt 3) LANCE LIEBMAN For For Mgmt 4) FRANK J. MCKENNA For For Mgmt 5) JACK M. MINTZ For For Mgmt 6) YOUSSEF A. NASR For For Mgmt 7) JAMES A. PATTISON For For Mgmt 8) DIANA L. TAYLOR For For Mgmt 2 THE APPOINTMENT OF THE EXTERNAL AUDITOR AND AUTHORIZING THE DIRECTORS TO SET ITS REMUNERATION; For For Mgmt 3 THE 2; For For Mgmt 4 THE SAY ON PAY RESOLUTION. For For Mgmt 30 5/11/2012 Total S.A. ADR 8.9151E+113 TOT 1 O1 APPROVAL OF PARENT COMPANY FINANCIAL STATEMENTS DATED DECEMBER 31, 2011 For For Mgmt O2 APPROVAL OF CONSOLIDATED FINANCIAL STATEMENTS DATED DECEMBER 31, 2011 For For Mgmt O3 ALLOCATION OF EARNINGS, DECLARATION OF DIVIDEND For For Mgmt O4 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO TRADE IN SHARES OF THE COMPANY For For Mgmt O5 RENEWAL OF THE APPOINTMENT OF MR. CHRISTOPHE DE MARGERIE AS A DIRECTOR For For Mgmt O6 RENEWAL OF THE APPOINTMENT OF MR. PATRICK ARTUS AS A DIRECTOR For For Mgmt O7 RENEWAL OF THE APPOINTMENT OF MR. BERTRAND COLLOMB AS A DIRECTOR For For Mgmt O8 RENEWAL OF THE APPOINTMENT OF MS. ANNE LAUVERGEON AS A DIRECTOR For For Mgmt O9 RENEWAL OF THE APPOINTMENT OF MR. MICHEL PEBEREAU AS A DIRECTOR For For Mgmt O10 RATIFICATION OF THE APPOINTMENT OF MR. GERARD LAMARCHE AS A DIRECTOR TO SUCCEED A DIRECTOR WHO HAS RESIGNED For For Mgmt O11 APPOINTMENT OF MS. ANNE-MARIE IDRAC AS A DIRECTOR For For Mgmt O12 COMMITMENTS UNDER ARTICLE L. 225-42-1 OF THE FRENCH COMMERCIAL CODE For For Mgmt E13 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, WHILE MAINTAINING SHAREHOLDERS' PREFERENTIAL SUBSCRIPTION RIGHTS, OR BY CAPITALIZING PREMIUMS, RESERVES, SURPLUSES OR OTHER LINE ITEMS For For Mgmt E14 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS For For Mgmt E15 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE THE NUMBER OF SECURITIES TO BE ISSUED, IN THE EVENT OF SURPLUS DEMAND IN CASE OF INCREASE SHARE CAPITAL WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS For For Mgmt E16 DELEGATION OF POWERS GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL BY ISSUING COMMON SHARES OR ANY SECURITIES PROVIDING ACCESS TO SHARE CAPITAL, IN PAYMENT OF SECURITIES THAT WOULD BE CONTRIBUTED TO THE COMPANY For For Mgmt E17 DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL UNDER THE CONDITIONS PROVIDED FOR IN ARTICLES L. 3332-18 AND FOLLOWING OF THE FRENCH LABOUR CODE For For Mgmt E18 DELEGATION OF POWERS GRANTED TO THE BOARD OF DIRECTORS TO INCREASE SHARE CAPITAL RESERVED FOR CATEGORIES OF BENEFICIARIES IN A TRANSACTION RESERVED FOR EMPLOYEES WITHOUT PREFERENTIAL SUBSCRIPTION RIGHTS For For Mgmt E19 AUTHORIZATION FOR THE BOARD OF DIRECTORS TO REDUCE CAPITAL BY CANCELLING SHARES For For Mgmt EB THE OTHER CONCERNS THE ESTABLISHMENT OF A LOYALTY DIVIDEND FOR SHAREHOLDERS HOLDING REGISTERED SHARES FOR AT LEAST TWO YEARS For For Mgmt 31 4/24/2012 BRF-Brasil Foods S.A. ADR 10552T107 BRFS O1. TO EXAMINE AND VOTE THE MANAGEMENT REPORT, FINANCIAL STATEMENTS AND OTHER DOCUMENTS RELATIVE TO THE FISCAL YEAR ENDING DECEMBER 31, 2011, AND TO DELIBERATE ON ALLOCATION OF RESULT. For For Mgmt O2. RATIFY THE DISTRIBUTION OF SHAREHOLDERS REMUNERATION AS DECIDED BY BOARD, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For For Mgmt O3. TO ELECT THE FISCAL COUNCIL / AUDIT COMMITTEE, AS DESCRIBED IN THE PROPOSAL OF THE BOARD OF DIRECTORS, FILED WITH THE SEC ON FORM 6-K ON MARCH 27, 2012. For For Mgmt O4. RATIFY THE ELECTION OF AN ALTERNATE MEMBER OF THE BOARD OF DIRECTORS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For For Mgmt E1. TO ESTABLISH THE ANNUAL AND AGGREGATE COMPENSATION FOR MEMBERS OF MANAGEMENT AND THE FISCAL COUNCIL. For For Mgmt E2. PROPOSED REFORM OF THE BYLAWS, AS DESCRIBED IN THE PROPOSAL OF THE BOARD, FILED WITH THE SEC ON FORM 6-K ON MARCH 27, 2012, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. For For Mgmt E3. EXTEND THE COMPENSATION PLAN BASED ON ACTIONS AND REGULATION OF THE OPTIONS TO ANOTHER LEVELS OF EXECUTIVES OF BRF-BRASIL FOODS SA; WITHOUT ADDITIONAL DILUTION, AS DESCRIBED IN THE PROPOSAL OF THE BOARD OF DIRECTORS, FILED WITH THE SEC ON FORM 6-K ON MARCH 27, 2012. For For Mgmt 32 5/15/2012 Bar Harbor Bankshares BHB 1 DIRECTOR 1) ROBERT C. CARTER For For Mgmt 2) THOMAS A. COLWELL For For Mgmt 3) PETER DODGE For For Mgmt 4) MARTHA T. DUDMAN For For Mgmt 5) LAURI E. FERNALD For For Mgmt 6) GREGG S. HANNAH For For Mgmt 7) CLYDE H. LEWIS For For Mgmt 8) JOSEPH M. MURPHY For For Mgmt 9) ROBERT M. PHILLIPS For For Mgmt CONSTANCE C. SHEA For For Mgmt KENNETH E. SMITH For For Mgmt SCOTT G. TOOTHAKER For For Mgmt DAVID B. WOODSIDE For For Mgmt 2 TO APPROVE A NON-BINDING, ADVISORY RESOLUTION ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY ("SAY ON PAY"). For For Mgmt 3 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. For For Mgmt 33 5/4/2012 Utah Medical Products, Inc. UTMD 1 DIRECTOR 1) KEVIN L. CORNWELL For For Mgmt 2) PAUL O. RICHINS For For Mgmt 2 TO RATIFY THE SELECTION OF JONES SIMKINS, P.C. AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. For For Mgmt 3 TO APPROVE, BY ADVISORY VOTE, THE COMPANY'S EXECUTIVE COMPENSATION PROGRAM. For For Mgmt 34 5/10/2012 Dril-Quip, Inc. DRQ 1 ELECTION OF DIRECTOR: L.H. DICK ROBERTSON For For Mgmt 2 APPROVAL OF THE APPOINTMENT OF BDO USA, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For For Mgmt 3 ADVISORY VOTE TO APPROVE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 4 APPROVAL OF THE AMENDED AND RESTATED 2 For For Mgmt 5 APPROVAL OF THE MATERIAL TERMS OF THE PERFORMANCE GOALS UNDER THE COMPANY'S SHORT TERM INCENTIVE PLAN. For For Mgmt 35 5/9/2012 Knight Capital Group, Inc. KCG ELECTION OF DIRECTOR: WILLIAM L. BOLSTER For For Mgmt ELECTION OF DIRECTOR: THOMAS M. JOYCE For For Mgmt ELECTION OF DIRECTOR: JAMES W. LEWIS For For Mgmt ELECTION OF DIRECTOR: JAMES T. MILDE For For Mgmt ELECTION OF DIRECTOR: CHRISTOPHER C. QUICK For For Mgmt ELECTION OF DIRECTOR: DANIEL F. SCHMITT For For Mgmt ELECTION OF DIRECTOR: LAURIE M. SHAHON For For Mgmt 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 3 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. THE BOARD OF DIRECTORS RECOMMENDS A VOTE "AGAINST" PROPOSAL 4. For For Mgmt 4 STOCKHOLDER PROPOSAL REGARDING SPECIAL STOCKHOLDER MEETINGS. For For Mgmt 36 5/23/2012 L.B. Foster Co. FSTR 1 DIRECTOR ROBERT P. BAUER For For Mgmt LEE B. FOSTER II For For Mgmt PETER MCILROY II For For Mgmt G. THOMAS MCKANE For For Mgmt DIANE B. OWEN For For Mgmt WILLIAM H. RACKOFF For For Mgmt SUZANNE B. ROWLAND For For Mgmt 2 RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012. For For Mgmt 3 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For Mgmt 37 5/23/2012 Merit Medical Systems, Inc. MMSI 1 DIRECTOR FRED P. LAMPROPOULOS For For Mgmt FRANKLIN J. MILLER, MD For For Mgmt A. SCOTT ANDERSON For For Mgmt 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For For Mgmt 3 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2012. For For Mgmt 38 5/23/2012 Granite Construction, Inc. GVA 1A. ELECTION OF DIRECTOR: DAVID H. KELSEY For For Mgmt 1B. ELECTION OF DIRECTOR: JAMES W. BRADFORD, JR. For For Mgmt 2 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. For For Mgmt 3 PROPOSAL TO APPROVE THE GRANITE CONSTRUCTION INCORPORATED 2 For For Mgmt 4 TO RATIFY THE APPOINTMENT BY THE AUDIT/COMPLIANCE COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS GRANITE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For For Mgmt 39 6/1/2012 Flowers Foods, Inc. FLO 1 DIRECTOR JOE E. BEVERLY For For Mgmt AMOS R. MCMULLIAN For For Mgmt J. V. SHIELDS, JR. For For Mgmt DAVID V. SINGER For For Mgmt 2 TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVES, AS DISCLOSED IN THIS PROXY STATEMENT. For For Mgmt 3 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPER LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FLOWERS FOODS, INC. FOR THE 2 For For Mgmt 40 5/17/2012 HSBC Holdings plc ADR HBC 1.TO RECEIVE THE ANNUAL REPORT AND ACCOUNTS 2011 For For Mgmt For For Mgmt ForAgainstAbstain2.TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR 2011 For For Mgmt For For Mgmt ForAgainstAbstain3A.TO RE-ELECT S A CATZ A DIRECTOR For For Mgmt For For Mgmt ForAgainstAbstain3B.TO RE-ELECT L M L CHA A DIRECTOR For For Mgmt For For Mgmt ForAgainstAbstain3C.TO RE-ELECT M K T CHEUNG A DIRECTOR For For Mgmt For For Mgmt ForAgainstAbstain3D.TO RE-ELECT J D COOMBE A DIRECTOR For For Mgmt For For Mgmt ForAgainstAbstain3E.TO ELECT J FABER A DIRECTOR For For Mgmt For For Mgmt ForAgainstAbstain3F.TO RE-ELECT R A FAIRHEAD A DIRECTOR For For Mgmt For For Mgmt ForAgainstAbstain3G.TO RE-ELECT D J FLINT A DIRECTOR For For Mgmt For For Mgmt ForAgainstAbstain3H.TO RE-ELECT A A FLOCKHART A DIRECTOR For For Mgmt For For Mgmt ForAgainstAbstain3I.TO RE-ELECT S T GULLIVER A DIRECTOR For For Mgmt For For Mgmt ForAgainstAbstain3J.TO RE-ELECT J W J HUGHES-HALLETT A DIRECTOR For For Mgmt For For Mgmt ForAgainstAbstain3K.TO RE-ELECT W S H LAIDLAW A DIRECTOR For For Mgmt For For Mgmt ForAgainstAbstain3L.TO ELECT J P LIPSKY A DIRECTOR For For Mgmt For For Mgmt ForAgainstAbstain3M.TO RE-ELECT J R LOMAX A DIRECTOR For For Mgmt For For Mgmt ForAgainstAbstain3N.TO RE-ELECT I J MACKAY A DIRECTOR For For Mgmt For For Mgmt ForAgainstAbstain3O.TO RE-ELECT N R N MURTHY A DIRECTOR For For Mgmt For For Mgmt ForAgainstAbstain3P.TO RE-ELECT SIR SIMON ROBERTSON A DIRECTOR For For Mgmt For For Mgmt ForAgainstAbstain3Q.TO RE-ELECT J L THORNTON A DIRECTOR For For Mgmt For For Mgmt ForAgainstAbstain4.TO REAPPOINT THE AUDITOR AT REMUNERATION TO BE DETERMINED BY THE GROUP AUDIT COMMITTEE For For Mgmt For For Mgmt ForAgainstAbstain5.TO AUTHORISE THE DIRECTORS TO ALLOT SHARES For For Mgmt For For Mgmt ForAgainstAbstainS6.TO DISAPPLY PRE-EMPTION RIGHTS (SPECIAL RESOLUTION) For For Mgmt For For Mgmt ForAgainstAbstain7.TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN ORDINARY SHARES For For Mgmt For For Mgmt ForAgainstAbstain8.TO AUTHORISE THE DIRECTORS TO OFFER A SCRIP DIVIDEND ALTERNATIVE For For Mgmt For For Mgmt ForAgainstAbstainS9.TO APPROVE GENERAL MEETINGS (OTHER THAN ANNUAL GENERAL MEETINGS) BEING CALLED ON 14 CLEAR DAYS' NOTICE (SPECIAL RESOLUTION) For For Mgmt 41 5/29/2012 INTREPID POTASH 73755L107 IPI 1A ELECTION OF DIRECTOR: TERRY CONSIDINE For For Mgmt 1B ELECTION OF DIRECTOR: CHRIS A. ELLIOTT For For Mgmt 2 THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For For Mgmt 3 THE APPROVAL, ON AN ADVISORY BASIS, OF OUR EXECUTIVE COMPENSATION. For For Mgmt 4 THE APPROVAL OF THE INTREPID POTASH, INC. SHORT-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED. For For Mgmt 5 THE APPROVAL OF THE INTREPID POTASH, INC. EQUITY INCENTIVE PLAN, AS AMENDED AND RESTATED. For For Mgmt 42 6/4/2012 SUN HYDRO CORP SNHY 1 DIRECTOR For For Mgmt ALLEN J. CARLSON For For Mgmt WOLFGANG H. DANGEL For For Mgmt JOHN S. KAHLER For For Mgmt 2 APPROVAL OF THE ADOPTION OF THE SUN HYDRAULICS CORPORATION 2 For For Mgmt 3 APPROVAL OF THE ADOPTION OF THE SUN HYDRAULICS CORPORATION 2 For For Mgmt 4 RATIFICATION OF APPOINTMENT OF MAYER HOFFMAN MCCANN P.C. AS THE INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM OF THE CORPORATION. For For Mgmt 5 ADVISORY VOTE ON EXECUTIVE COMPENSATION. For For Mgmt 43 6/6/2012 Cabela's, Inc. CAB 1BELECTION OF DIRECTOR: RICHARD N. CABELA For For Mgmt 1CELECTION OF DIRECTOR: JAMES W. CABELA For For Mgmt 1DELECTION OF DIRECTOR: JOHN H. EDMONDSON For For Mgmt 1EELECTION OF DIRECTOR: JOHN GOTTSCHALK For For Mgmt 1FELECTION OF DIRECTOR: DENNIS HIGHBY For For Mgmt 1GELECTION OF DIRECTOR: REUBEN MARK For For Mgmt 1HELECTION OF DIRECTOR: MICHAEL R. MCCARTHY For For Mgmt 1IELECTION OF DIRECTOR: THOMAS L. MILLNER For For Mgmt 1JELECTION OF DIRECTOR: BETH M. PRITCHARD For For Mgmt 2.RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMFISCAL 2012. For For Mgmt 3.AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. For For Mgmt 1AELECTION OF DIRECTOR: THEODORE M. ARMSTRONG For For Mgmt 44 6/1/2012 Monarch Casino & Resort, Inc. MCRI DIRECTOR JOHN FARAHI For For Mgmt CRAIG F. SULLIVAN For For Mgmt TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING. For For Mgmt 45 6/7/2012 GulfMark Offshore, Inc. GLF DIRECTOR 1) PETER I. BIJUR For For Mgmt 2) DAVID J. BUTTERS For For Mgmt 3) BRIAN R. FORD For For Mgmt 4) LOUIS S. GIMBEL, 3RD For For Mgmt 5) SHELDON S. GORDON For For Mgmt 6) ROBERT B. MILLARD For For Mgmt 7) REX C. ROSS For For Mgmt 8) BRUCE A. STREETER For For Mgmt 2 TO VOTE ON A PROPOSAL TO APPROVE, BY A STOCKHOLDER NON-BINDING ADVISORY VOTE, THE COMPENSATION PAID BY US TO OUR NAMED EXECUTIVE OFFICERS, COMMONLY REFERRED TO AS A "SAY-ON-PAY" PROPOSAL. For For Mgmt 3 TO VOTE ON A PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. For For Mgmt 46 6/12/2012 CPI Aerostructures, Inc. CVU DIRECTOR 1) WALTER PAULICK For For Mgmt 2) ERIC ROSENFELD For For Mgmt 2 SAY ON PAY: ADVISORY APPROVAL OF THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For Mgmt 3 FREQUENCY OF SAY ON PAY VOTE: ADVISORY SELECTION OF THE FREQUENCY WITH WHICH THE COMPANY HOLDS SAY ON PAY VOTES. For For Mgmt 4 RATIFICATION OF APPOINTMENT OF J.H. COHN LLP AS THE COMPANY'S INDEPENDENT REGISTERED ACCOUNTING FIRM. For For Mgmt 47 6/22/2012 Chungwa Telecom Co. Ltd ADR 17133Q205 CHT 1 RATIFICATION OF 2 For For Mgmt 2 RATIFICATION OF 2 For For Mgmt 3 THE AMENDMENT TO THE "ARTICLES OF INCORPORATION" For For Mgmt 4 THE AMENDMENT TO THE "REGULATIONS OF ELECTION OF DIRECTORS AND SUPERVISORS" For For Mgmt 5 THE AMENDMENT TO THE "ORDINANCE OF SHAREHOLDERS MEETINGS" For For Mgmt 6 THE AMENDMENT TO THE "PROCEDURES FOR ACQUISITION OR DISPOSAL OF ASSETS" For For Mgmt 361 Absolute Alpha Fund - Vote Summary 1 Issuer: Forest Laboratories, Inc. Ticker: FRX CUSIP: Meeting Date: 8/18/2011 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director HOWARD SOLOMON Management For For Elect Director NESLI BASGOZ, M.D. Management For For Elect Director CHRISTOPHER J. COUGHLIN Management For For Elect Director DAN L. GOLDWASSER Management For For Elect Director KENNETH E. GOODMAN Management For For Elect Director GERALD M. LIEBERMAN Management For For Elect Director L.S. OLANOFF, M.D, PH.D Management For For Elect Director LESTER B. SALANS, M.D. Management For For Elect Director BRENTON L. SAUNDERS Management For For Elect Director PETER J. ZIMETBAUM, M.D Management For For 2 Approve executive officer compensation Management For For 3 Frequency of future advisory votes Management 1 Yr 1 Yr 4 Ratification of auditors Management For For 2 Issuer: Duke Energy Corporation Ticker: DUK CUSIP: 26441C105 Meeting Date: 8/23/2011 Ballot Issue Description Proponent Vote Cast Mgmt Rec 1 Approve reverse stock split proposal Management For For 2 Approve share issuance proposal Management For For 3 Approve adjournment proposal Management For For 3 Issuer: Ace Limited Ticker: ACE CUSIP: H0023R105 Meeting Date: 1/9/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec 1 Approve amendment to increase dividends from legal reserves Management For For 4 Issuer: Joy Global, Inc. Ticker: JOY CUSIP: Meeting Date: 3/6/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director STEVEN L. GERARD Management For For Elect Director JOHN T. GREMP Management For For Elect Director JOHN NILS HANSON Management For For Elect Director GALE E. KLAPPA Management For For Elect Director RICHARD B. LOYND Management For For Elect Director P. ERIC SIEGERT Management For For Elect Director MICHAEL W. SUTHERLIN Management For For Elect Director JAMES H. TATE Management For For 2 Ratification of auditors Management For For 3 Approve executive officer compensation Management For For 4 Approve amendment of certificate of corporation Management For For 5 Reapproval of performance plan goals Management For For 5 Issuer: Clarcor, Inc. Ticker: CLC CUSIP: Meeting Date: 3/27/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director J. MARC ADAM Management For For Elect Director JAMES W. BRADFORD, JR. Management For For Elect Director JAMES L. PACKARD Management For For 2 Approve executive officer compensation Management For For 3 Ratification of auditors Management For For 6 Issuer: U.S. Bancorp Ticker: USB CUSIP: Meeting Date: 4/17/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director DOUGLAS M. BAKER, JR. Management For For Elect Director Y. MARC BELTON Management For For Elect Director VICTORIA BUYNISKI GLUCKMAN Management For For Elect Director ARTHUR D. COLLINS, JR. Management For For Elect Director RICHARD K. DAVIS Management For For Elect Director ROLAND A. HERNANDEZ Management For For Elect Director JOEL W. JOHNSON Management For For Elect Director OLIVIA F. KIRTLEY Management For For Elect Director JERRY W. LEVIN Management For For Elect Director DAVID B. O'MALEY Management For For Elect Director O'DELL M. OWENS, M.D., M.P.H. Management For For Elect Director CRAIG D. SCHNUCK Management For For Elect Director PATRICK T. STOKES Management For For Elect Director DOREEN WOO HO Management For For 2 Ratification of auditors Management For For 3 Approve executive officer compensation Management For For 7 Issuer: Discover Financial Services Ticker: DFS CUSIP: Meeting Date: 4/18/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director JEFFREY S. ARONIN Management For For Elect Director MARY K. BUSH Management For For Elect Director GREGORY C. CASE Management For For Elect Director ROBERT M. DEVLIN Management For For Elect Director CYNTHIA A. GLASSMAN Management For For Elect Director RICHARD H. LENNY Management For For Elect Director THOMAS G. MAHERAS Management For For Elect Director MICHAEL H. MOSKOW Management For For Elect Director DAVID W. NELMS Management For For Elect Director E. FOLLIN SMITH Management For For Elect Director LAWRENCE A. WEINBACH Management For For 2 Approve executive officer compensation Management For For 3 Ratification of auditors Management For For 8 Issuer: International Business Machines Corp. Ticker: IBM CUSIP: Meeting Date: 4/24/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director A. J. P. BELDA Management For For Elect Director W. R. BRODY Management For For Elect Director K. I. CHENAULT Management For For Elect Director M. L. ESKEW Management For For Elect Director D. N. FARR Management For For Elect Director S. A. JACKSON Management For For Elect Director A. N. LIVERIS Management For For Elect Director W. J. MCNERNEY, JR. Management For For Elect Director J. W. OWENS Management For For Elect Director S. J. PALMISANO Management For For Elect Director V. M. ROMETTY Management For For Elect Director J. E. SPERO Management For For Elect Director S. TAUREL Management For For Elect Director L. H. ZAMBRANO Management For For 2 Ratification of auditors Management For For 3 Approve executive officer compensation Management For For 4 Cumulative voting proposal Shareholders Against Against 9 Issuer: FMC Corporation Ticker: FMC CUSIP: Meeting Date: 4/24/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director EDUARDO E. CORDEIRO Management For For Elect Director PETER D'ALOIA Management For For Elect Director C. SCOTT GREER Management For For Elect Director PAUL J. NORRIS Management For For Elect Director WILLIAM H. POWELL Management For For 2 Ratification of auditors Management For For 3 Approve executive officer compensation Management For For 4 Approve amendment of certificate of corporation Management For For 5 Proposal to eliminate classification of directors Shareholders Against Against 10 Issuer: W.W. Grainger, Inc. Ticker: GWW CUSIP: Meeting Date: 4/25/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director BRIAN P. ANDERSON Management For For Elect Director WILBUR H. GANTZ Management For For Elect Director V. ANN HAILEY Management For For Elect Director WILLIAM K. HALL Management For For Elect Director STUART L. LEVENICK Management For For Elect Director JOHN W. MCCARTER, JR. Management For For Elect Director NEIL S. NOVICH Management For For Elect Director MICHAEL J. ROBERTS Management For For Elect Director GARY L. ROGERS Management For For Elect Director JAMES T. RYAN Management For For Elect Director E. SCOTT SANTI Management For For Elect Director JAMES D. SLAVIK Management For For 2 Ratification of auditors Management For For 3 Approve executive officer compensation Management For For 11 Issuer: BorgWarner Inc. Ticker: BWA CUSIP: Meeting Date: 4/25/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director PHYLLIS O. BONANNO Management For For Elect Director ALEXIS P. MICHAS Management For For Elect Director RICHARD O. SCHAUM Management For For Elect Director THOMAS T. STALLKAMP Management For For 2 Ratification of auditors Management For For 3 Approve executive officer compensation Management For For 4 Approve amendment of certificate of corporation Management For For 12 Issuer: Marathon Oil Corporation Ticker: MRO CUSIP: Meeting Date: 4/25/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director GREGORY H. BOYCE Management For For Elect Director PIERRE BRONDEAU Management For For Elect Director CLARENCE P. CAZALOT, JR. Management For For Elect Director LINDA Z. COOK Management For For Elect Director SHIRLEY ANN JACKSON Management For For Elect Director PHILIP LADER Management For For Elect Director MICHAEL E.J. PHELPS Management For For Elect Director DENNIS H. REILLEY Management For For 2 Ratification of auditors Management For For 3 Approve executive officer compensation Management For For 4 Approve incentive compensation plan Management For For 13 Issuer: Torchmark Corporation Ticker: TMK CUSIP: Meeting Date: 4/26/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director DAVID L. BOREN Management For For Elect Director M. JANE BUCHAN Management For For Elect Director ROBERT W. INGRAM Management For For Elect Director MARK S. MCANDREW Management For For Elect Director SAM R. PERRY Management For For Elect Director LAMAR C. SMITH Management For For Elect Director PAUL J. ZUCCONI Management For For 2 Ratification of auditors Management For For 3 Approve executive officer compensation Management For For 14 Issuer: American Express Company Ticker: AXP CUSIP: Meeting Date: 4/30/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director C. BARSHEFSKY Management For For Elect Director U.M. BURNS Management For For Elect Director K.I. CHENAULT Management For For Elect Director P. CHERNIN Management For For Elect Director T.J. LEONSIS Management For For Elect Director J. LESCHLY Management For For Elect Director R.C. LEVIN Management For For Elect Director R.A. MCGINN Management For For Elect Director E.D. MILLER Management For For Elect Director S.S REINEMUND Management For For Elect Director R.D. WALTER Management For For Elect Director R.A. WILLIAMS Management For For 2 Ratification of auditors Management For For 3 Approve executive officer compensation Management For For 4 Approve performance goals and award limits Management For For 5 Proposal relating to cumulative voting for directors Shareholders Against Against 6 Proposal relating to separation of chairman and CEO roles Shareholders Against Against 15 Issuer: Dover Corporation Ticker: DOV CUSIP: Meeting Date: 5/3/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director D.H. BENSON Management For For Elect Director R.W. CREMIN Management For For Elect Director J-P.M. ERGAS Management For For Elect Director P.T. FRANCIS Management For For Elect Director K.C. GRAHAM Management For For Elect Director R.A. LIVINGSTON Management For For Elect Director R.K. LOCHRIDGE Management For For Elect Director B.G. RETHORE Management For For Elect Director M.B. STUBBS Management For For Elect Director S.M. TODD Management For For Elect Director S.K. WAGNER Management For For Elect Director M.A. WINSTON Management For For 2 Adopt cash incentive plan Management For For 3 Ratification of auditors Management For For 4 Approve executive officer compensation Management For For 16 Issuer: Eastman Chemical Company Ticker: EMN CUSIP: Meeting Date: 5/3/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director STEPHEN R. DEMERITT Management For For Elect Director ROBERT M. HERNANDEZ Management For For Elect Director JULIE F. HOLDER Management For For Elect Director LEWIS M. KLING Management For For Elect Director DAVID W. RAISBECK Management For For 2 Approve executive officer compensation Management For For 3 Approve 2012 Omnibus stock compensation plan Management For For 4 Ratification of auditors Management For For 5 Approve amendment of certificate of corporation Management For For 6 Proposal to permit stockholders to act by written consent Shareholders Against Against 17 Issuer: DTE Energy Company Ticker: DTE CUSIP: Meeting Date: 5/3/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director GERARD M. ANDERSON Management For For Elect Director CHARLES G. MCCLURE, JR. Management For For Elect Director EUGENE A. MILLER Management For For Elect Director CHARLES W. PRYOR, JR. Management For For Elect Director RUTH G. SHAW Management For For 2 Ratification of auditors Management For For 3 Approve executive officer compensation Management For For 4 Proposal to extend the 2006 long-term incentive plan Management For For 5 Proposal regarding political contributions Shareholders Against Against 6 Proposal regarding greenhouse gas emissions Shareholders Against Against 18 Issuer: Philip Morris International Inc. Ticker: PM CUSIP: Meeting Date: 5/9/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director HAROLD BROWN Management For For Elect Director MATHIS CABIALLAVETTA Management For For Elect Director LOUIS C. CAMILLERI Management For For Elect Director J. DUDLEY FISHBURN Management For For Elect Director JENNIFER LI Management For For Elect Director GRAHAM MACKAY Management For For Elect Director SERGIO MARCHIONNE Management For For Elect Director KALPANA MORPARIA Management For For Elect Director LUCIO A. NOTO Management For For Elect Director ROBERT B. POLET Management For For Elect Director CARLOS SLIM HELU Management For For Elect Director STEPHEN M. WOLF Management For For 2 Ratification of auditors Management For For 3 Approve executive officer compensation Management For For 4 Approve incentive plan Management For For 5 Proposal for independent board chair Shareholders Against Against 6 Proposal to create an independent ethics committee Shareholders Against Against 19 Issuer: Union Pacific Corporation Ticker: UNP CUSIP: Meeting Date: 5/10/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director A.H. CARD, JR. Management For For Elect Director E.B. DAVIS, JR. Management For For Elect Director T.J. DONOHUE Management For For Elect Director A.W. DUNHAM Management For For Elect Director J.R. HOPE Management For For Elect Director C.C. KRULAK Management For For Elect Director M.R. MCCARTHY Management For For Elect Director M.W. MCCONNELL Management For For Elect Director T.F. MCLARTY III Management For For Elect Director S.R. ROGEL Management For For Elect Director J.H. VILLARREAL Management For For Elect Director J.R. YOUNG Management For For 2 Ratification of auditors Management For For 3 Approve executive officer compensation Management For For 4 Proposal regarding lobbying activities Shareholders Against Against 5 Proposal regarding executive stock ownership Shareholders Against Against 20 Issuer: CVS Caremark Corporation Ticker: CVS CUSIP: Meeting Date: 5/10/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director C. DAVID BROWN Management For For Elect Director DAVID W. DORMAN Management For For Elect Director ANNE M. FINUCANE Management For For Elect Director KRISTEN GIBNEY WILLIAMS Management For For Elect Director MARIAN L. HEARD Management For For Elect Director LARRY J. MERLO Management For For Elect Director JEAN-PIERRE MILLON Management For For Elect Director C.A. LANCE PICCOLO Management For For Elect Director RICHARD J. SWIFT Management For For Elect Director TONY L. WHITE Management For For 2 Ratification of auditors Management For For 3 Approve executive officer compensation Management For For 4 Proposal regarding stockholder action by written consent Management For For 5 Proposal regarding political contributions Shareholders Against Against 21 Issuer: Time Warner Inc. Ticker: TWX CUSIP: Meeting Date: 5/15/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director JAMES L. BARKSDALE Management For For Elect Director WILLIAM P. BARR Management For For Elect Director JEFFREY L. BEWKES Management For For Elect Director STEPHEN F. BOLLENBACH Management For For Elect Director ROBERT C. CLARK Management For For Elect Director MATHIAS DOPFNER Management For For Elect Director JESSICA P. EINHORN Management For For Elect Director FRED HASSAN Management For For Elect Director KENNETH J. NOVACK Management For For Elect Director PAUL D. WACHTER Management For For Elect Director DEBORAH C. WRIGHT Management For For 2 Ratification of auditors Management For For 3 Approve executive officer compensation Management For For 4 Proposal regarding stockholder action by written consent Shareholders Against Against 22 Issuer: National Oilwell Varco, Inc. Ticker: NOV CUSIP: Meeting Date: 5/16/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director MERRILL A. MILLER, JR. Management For For Elect Director GREG L. ARMSTRONG Management For For Elect Director DAVID D. HARRISON Management For For 2 Ratification of auditors Management For For 3 Approve executive officer compensation Management For For 4 Stockholder proposal regarding political contributions Shareholders Against Against 23 Issuer: Ross Stores, Inc. Ticker: ROST CUSIP: Meeting Date: 5/16/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director MICHAEL BALMUTH Management For For Elect Director K. GUNNAR BJORKLUND Management For For Elect Director SHARON D. GARRETT Management For For 2 Approve executive officer compensation Management For For 3 Ratification of auditors Management For For 4 Proposal by Sheet Metal Workers' National Pension Fund Shareholders Against Against 24 Issuer: Aetna Inc. Ticker: AET CUSIP: 00817Y108 Meeting Date: 5/18/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director FERNANDO AGUIRRE Management For For Elect Director MARK T. BERTOLINI Management For For Elect Director FRANK M. CLARK Management For For Elect Director BETSY Z. COHEN Management For For Elect Director MOLLY J. COYE, M.D. Management For For Elect Director ROGER N. FARAH Management For For Elect Director BARBARA HACKMAN FRANKLIN Management For For Elect Director JEFFREY E. GARTEN Management For For Elect Director ELLEN M. HANCOCK Management For For Elect Director RICHARD J. HARRINGTON Management For For Elect Director EDWARD J. LUDWIG Management For For Elect Director JOSEPH P. NEWHOUSE Management For For 2 Ratification of auditors Management For For 3 Approve executive officer compensation Management For For 4 Shareholder proposal on cumulative voting Shareholders Against Against 5 Shareholder proposal on political contributions Shareholders Against Against 25 Issuer: Fiserv, Inc. Ticker: FISV CUSIP: Meeting Date: 5/23/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director DANIEL P. KEARNEY Management For For Elect Director JEFFERY W. YABUKI Management For For 2 Approve amendment to articles of incorporation to eliminate classified structure of board of directors 3 Approve performance goals under Omnibus incentive plan 4 Approve executive officer compensation Management For For 5 Ratification of auditors Management For For 26 Issuer: Amgen Inc. Ticker: AMGN CUSIP: Meeting Date: 5/23/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec Elect Director DR. DAVID BALTIMORE Management For For Elect Director MR. FRANK J. BIONDI, JR. Management For For Elect Director MR. ROBERT A. BRADWAY Management For For Elect Director MR. FRANCOIS DE CARBONNEL Management For For Elect Director DR. VANCE D. COFFMAN Management For For Elect Director DR. REBECCA M. HENDERSON Management For For Elect Director MR. FRANK C. HERRINGER Management For For Elect Director DR. TYLER JACKS Management For For Elect Director DR. GILBERT S. OMENN Management For For Elect Director MS. JUDITH C. PELHAM Management For For Elect Director ADM. J. PAUL REASON, USN (RETIRED) Management For For Elect Director MR. LEONARD D. SCHAEFFER Management For For Elect Director MR. KEVIN W. SHARER Management For For Elect Director DR. RONALD D. SUGAR Management For For 2 Ratification of auditors Management For For 3 Approve executive officer compensation Management For For 4 Approve amendment to certificate of incorporation to authorize stockholder action by written consent Management For For 5A Proposal re: independent chairman of the board Shareholders Against Against 5B Proposal re: transparency in animal use Shareholders Against Against 5C Request for disclosure of lobbying practices and policies Shareholders Against Against 5D Proposal re: CEO serving on maximum of one other board of directors Shareholders Against Against 27 Issuer: The Coca-Cola Company Ticker: KO CUSIP: Meeting Date: 7/10/2012 Ballot Issue Description Proponent Vote Cast Mgmt Rec 1 Approve amendment of certificate of corporation Management For For 361 Absolute Alpha Fund - Vote Summary Mtg Date Company Ticker Cusip Ballot Issues Mgmt Rec Vote Cast Record Date 12/09/11 LTX Credence Corp LTXC Elect Stephen M. Jennings For For 10/27/11 Bruce R. Wright For For To approve, in a non-binding, advisory vote, the compensation of the Company's named executive officers as disclosed in the Company's Proxy Statement, including the disclosures under the heading "Compensation Discussion and analysis," the compensation tables, and any related materials included in the proxy statement. For For To approve, in a non-binding, advisory vote, that the frequency with which the stockholders of the company shall have an advisory vote on the compensation of the Company's named executive officers set forth in the Company's Proxy Statement is every year, every two years, or every three years. 1Yr To ratify the appointment of BDO USA, LLP as the Company's independent registered public accounting firm for its fiscal year ending July 31, 2012. For For 04/20/12 Cardinal Financial Corp. CFNL 14149F109 Elect Steven M. Wiltse For For 03/05/12 Bernard H. Clineburg For For Michael A. Garcia For For J. Hamilton Lambert For For Advisory approval of the company's executive compensation For For Ratify the appointment of KPMG LLP as the company's independent auditors for 2012 For For 04/24/12 Community Trust Bancorp CTBI Elect Charles J. Baird For For 04/24/12 Nick Carter For For Nick A. Cooley For For Jean R. Hale For For James E. McGhee II For For M. Lynn Parrish For For Dr. James R. Ramsey For For Anthony W. St. Charles For For Proposal to ratify and approve the appointment of BKD, LLP as Community Trust Bancorp, Inc.'s independent registered public accounting firm for the fiscal year ending December 31, 2012. For For Proposal to approve the advisory (nonbinding) resolution relating to executive compensation For For Proposal to re-approve performance criteria in our 2006 Stock Ownership Incentive Plan. For For 04/25/12 Orbital Sciences Corp ORB Elect Robert M. Hanisee For For 02/27/12 James G. Roche For For Harrison H. Schmitt For For James R. Thompson For For Scott L. Webster For For To ratify the appointment of Pricewaterhousecoopers LLP as the company's independent registered public accounting firm for the fiscal year ending December 31, 2012. For For To approve, by advisory vote, the compensation paid to our named executive officers, as described in the company's Proxy Statement. For For To approve the Amended and Restated 2005 Stock Incentive Plan. For For 04/26/12 SVB Financial Group SIVB 78486Q101 Elect Greg W. Becker For For 02/28/12 Eric A. Benhamou For For David M. Clapper For For Roger F. Dunbar For For Joel P. Friedman For For C. Richard Kramlich For For Lata Krishnan For For Jeffrey N. Maggioncalda For For Kate D. Mitchell For For John F. Robinson For For Garen K. Staglin For For Kyung H. Yoon For For To approve the company's 2006 Equity Incentive Plan, as amended and restated, to reserve an additional 2,100,000 shares of common stock for issuance thereunder. For For To ratify the appointment of KPMG LLP as the Company's independent registered public accounting firm for its fiscal year ending 31, 2012 For For To transact such other business as may properly come before the meeting and any postponements or adjournements thereof, according to the proxy holders' decision and in the discretion. For For 04/26/12 Global Cash Access Holdings GCA Elect Scott Betts For For 03/09/12 E. Miles Kilburn For For To approve, in an advisory (non-binding) vote, the compensation of the Company's named executive officers as disclosed in the accompanying proxy statement. For For To ratify the appointment of Deloitte & Touche LLP as the Company's registered public accounting firm for the fiscal year ending December 31, 2012. For For 05/01/12 Great Plains Energy Inc. GXP Elect Terry Bassham For For 02/21/12 David L. Bodde For For Michael J. Chesser For For R.C. Ferguson For For Gary D. Forsee For For Thomas D. Hyde For For James A. Mitchell For For John J. Sherman For For Linda H. Talbott For For Robert H. West For For To approve, on a non-binding advisory basis, the compensation of the company's named executive officers. For For To ratify the appointment of Deloitte & Touche LLP as the company's independent registered public accountants for 2012. For For 05/02/12 Ducommun Inc. DCO Elect Eugene P. Conese, Jr. For For 03/12/12 Ralph D. Crosby, Jr. For For Anthony J. Reardon For For Advisory Resolution on named executive compensation For For Ratification of the selection of Pricewaterhousecoopers LLP as the corporation's independent accountants. For For 05/03/12 Tower Group TWGP Elect Jan R. Van Gorder 03/06/12 Austin P. Young, III Ratify the appointment of Pricewaterhousecoopers LLP as the company's independent registered public accounting firm for the year 2012. Approve, on an advisory basis, the company's executive compensation. 05/02/12 Validus Holdings LTD VR G9319H102 Elect the following as Class II Directors to hold office until 2015: For For 03/09/12 Michael E.A. Carpenter For For Alok Singh For For Christopher E. Watson For For Edward J. Noonan For For C.N. Rupert Atkin For For Patrick G. Barry For For Peter A. Bilsby For For Alan Bossin For For Julian P. Bosworth For For Janita A. Burke For For Michael E. A. Carpenter For For Rodrigo Castro For For JaneS. Clouting For For Joseph E. Consolino For For C. Jerome Dill For For Andrew Downey For For Kerry A. Emanuel For For Jonathan D. Ewington For For Andrew M. Gibbs For For Michael Greene For For Barnabas Hurst-Bannister For For Anthony J. Keys For For Robert F. Kuzloski For For Stuart W. Mercer For For Jean-Marie Nessi For For Andre Perez For For Julian G. Ross For For Rafael Saer For For Matthew Scales For For James E. Skinner For For Verner G. Southey For For Nigel D. Wachman For For Lixin Zeng For For To approve the executive compensation payable to the company's named executive officers. For For To approve the eselection of Pricewaterhousecoopers, Hamilton, Bermuda to act as the independent registered public accounting firm of the company for the fiscal year ending December 31, 2012. For For 05/03/12 Tower Group TWGP Elect Jan R. Van Gorder For For 03/06/12 Austin P. Young For For Ratify the appointment of Pricewaterhousecoopers LLP as the company's independent registered public accounting firm for the year 2012 For For Approve, on an advisory basis, the company's executive compensation. For For 05/04/12 Teleflex Inc. TFX Elect Sigismundus W.W. Lubsen For For 03/05/12 Stuart A. Randle For For Harold L. Yoh III For For Advisory Vote on compensation of named executive officers For For Ratification of the appointment of Pricewaterhousecoopers LLP as the company's independent registered public accounting firm for the 2012 fiscal year. For For 05/08/12 Alterra Capital Holdings ALTE G0229R108 Elect W. Marston Becker For For 02/29/12 James D. Carey For For K. Bruce Connell For For W. Thomas Forrester For For Meryl D. Hartzband For For Willis T. King, Jr. For For James H. Macnaughton For For Stephan F. Newhouse For For Michael O'Reilly For For Andrew H. Rush For For Mario P. Torsiello For For James L. Zech For For To ratify the appointment of KPMG, Hamilton, Bermuda as independent auditor of Alterra Capital Holdings Limited. For For To cast a non-binding advisory vote on Alterra Capital Holding's executive compensation For Against To approve an amendment to the Alterra Capital Holdings Limited Employee Stock Purchase Plans. For For 05/08/12 OM Group OMG Elect Richard W. Blackburn For For 03/19/12 Steven J. Demetriou For For Gordon A. Ulsh For For Re-approval of Incentive Compensation Performance Measurments For For Appointment of independent registered public accountant For For Advisory vote on compensation of named executive officers For For 05/08/12 Valueclick, Inc. VCLK 92046N102 Elect James R. Zarley For For 03/09/12 David S. Buzby For For Martin T. Hart For For Jeffrey F. Rayport For For James R. Peters For For James A. Crouthamel For For John Giuliani For For To approve the Amended and Restated 2007 Employee Stock Purchase Plan. For For To approve, by non-binding vote, the company's executive compensation. For For 05/08/12 Argo Group International AGII G0464B107 Elect Nabil N. El-Hage For For 03/04/12 Mural R. Josephson For For Gary V. Woods For For To consider and approve an Amendment and Restatement of our Bye-Laws. For For To vote on a proposal to approve, on an advisory, non-binding basis, the compensation of our named executive officers. For For To consider and approve the recommendation of the audit committee of our board of directors that Ernst & Young LLP be appointed as our independent auditors for the fiscal year ending December 31, 2012 and to refer the determination of the independent auditors remuneration to the audit committee of our board of directors. For For 05/09/12 Mastec, Inc. MTZ Elect Jose R. Mas For For 03/09/12 John Van Heuvelen For For Ratification of the appointment of BDO USA LLP as our independent registered public accounting firm for the 2012 fiscal year. For For Approval of the Mastec, Inc. Annual Incentive Plan for Executive Officers. For Against 05/09/12 Innospec Inc. IOSP 45768S105 Elect Milton C. Blackmore For For 03/15/12 Robert I. Paller For For Advisory approval of the corporation's executive compensation For For Ratification of the appointment of the corporation's independent registered public accounting firm. For For 05/09/12 Petroquest Energy, Inc. PQ Elect Charles T. Goodson For For 03/14/12 William W. Rucks, IV For For E. Wayne Nordberg For For Michael L. Finch For For W.J. Gordon III For For Charles F. Mitchell For For Adoption of the 2012 Employee Stock Plan For For Ratify the appointment of Ernst & Young, LLP as the company's independent registered public accounting firm for the fiscal year ending December 31, 2012. For For Advisory approval of the company's executive compensation. For For 05/09/12 Penske PAG 70959W103 Elect John D. Barr For For 03/16/12 Michael R. Eisenson For For Robert H. Kurnick, Jr. For For William J. Lovejoy For For Kimberly J. McWaters For For Yoshimi Namba For For Lucio A. Noto For For Rober S. Penske For For Richard J. Peters For For Ronald G. Steinhart For For H. Brian Thompson For For For ratification of the selection of Deloitte & Touche LLP as our independent auditing firm for 2012. For For To approve, by non-binding vote, executive compensation. For For 05/10/12 Corporate Office Properties OFC 22002T108 Elect Jay H. Shidler For For 03/13/12 Clay W. Hamlin, III For For Thomas F. Brady For For Robert L. Denton For For Elizabeth A. Hight For For David M. Jacobstein For For Steven D. Kesler For For Richard Szafranski For For Roger A. Waesche, Jr. For For Kenneth D. Wethe For For Ratification of the appointment of independent registered public accounting firm. For For Approval, on an advisory basis, of named executive officer compensation. For For 05/10/12 Cinemark Holdings, Inc. CNK 17243V102 Elect Vahe A. Dombalagian For For 03/23/12 Peter R. Ezersky For For Carlos M. Sepulveda For For Approval and ratification of the appointment of Deloitte & Touche, LLP as the independent registered public accountant for the fiscal year ending December 31, 2012. For For Approval of non-binding, advisory resolution on executive compensation. For For 05/17/12 Par Pharmaceutical PRX 69888P106 Elect Peter S. Knight For For 03/23/12 Thomas P. Rice For For To ratify the selection of the firm of Deloitte & Touche LLP as the company's auditors for fiscal year 2012. For For Approval of the 2012 Omnibus Incentive Plan. For Against Approval of an advisory (non-binding) proposal on the company's 2011 executive compensation programs and policies for the named executives. For For 05/16/12 Iberiabank Corp IBKC Elect Ernest P. Breaux, Jr. For For 04/02/12 John N. Casbon For For Daryl G. Byrd For For John E. Koerner III For For Ratification of the appointment of Ernst & Young LLP as the company's independent registered public accounting firm for 2012. For For Advisory vote to approve named executive officer compensation. For For 05/16/12 Magellan Health Services MGLN Elect Rene Lerer, M.D. For For 03/30/12 Mary F. Sammons For For Eran Broshy For For To approve, by non-binding vote, the compensation of the named executive officers. For For Ratification of Ernst & Young LLP as independent auditor for fiscal year 2012. For For 05/15/12 Oil States International OIS Elect James Nelson For For 03/26/12 Gary L. Rosenthal For For William T. Van Kleef For For Ratification of the selection of Ernst & Young LLP as independent registered public accounting firm for the company for the fiscal year ending December 31, 2012. For For Proposal to approve the advisory vote relating to executive compensation. For For 05/17/12 Titan International TWI 88830M102 Elect Erwin H. Billig For For 03/15/12 Anthony L Soave For For To approve the selection of independent registered public accounting firm, Frant Thornton, LLP, to audit the consolidated financial statements of the company and its subsidiaries for 2012. For For To approve a non-binding advisory resolution on executive compensation. For For 05/17/12 Meadowbrook Insurance Group, Inc. MIG 58319P108 Elect Robert S. Cubbin For For 3/21/2012 Robert F. Fix For For Hugh W. Greenberg For For Florine Mark For For Ratification of the appointment of independent registered public accounting firm. For For Advisory vote on the compensation of our named executive officers. For For 05/17/12 Key Energy Services, Inc. KEG Elect Richard J. Alario For For 03/12/12 Ralph S. Michael, III For For Arlene M. Yocum For For To approve the adoption of the Dey Energy Services, Inc. 2012 Equity and cash Incentive Plan. For Against To ratify the appointment by the Audit Committee of the Board of Directors of Grant Thornton LLP, an independent registered public accounting firm, as the company's independent auditors for the fiscal year ending December 31, 2012. For For To approve , on an advisory basis, the compensation of the company's named executive officers. For Against 05/17/12 First Financial Bancorp FFBC Elect David S. Barker For For 03/26/12 Cynthia O. Booth For For Mark A. Collar For For Claude E. Davis For For Murph Knapke For For Susan L. Knust For For William J. Kramer For For Maribeth S. Rahe For For Approve the 2012 Stock Plan For For Approve amendments to the 2009 Non-Employee Director Stock Plan. For For Ratification of Ernst & Young LLP as independent auditors. For For Advisory (non-bindin) voteo n executive compensation. For For 05/17/12 Actuate Corp. BIRT 00508B102 Elect Peter I. Cittadini For For 03/26/12 Kenneth E. Marshall For For Nicolas C. Niererberg For For Arthur C. Patterson For For Steven D. Whiteman For For Raymond L. Ocampo, Jr. For For Timothy B. Yeaton For For To ratify the appointment of Grant Thornton LLP as the company's independent registered public accounting firm for the fiscal year ending Ecember 31, 2012. For For Say on pay - An advisory vote on the approval of executive compensation. For For 05/23/12 Basic Energy Services, Inc. BAS 06985P100 S.P. Johnson, IV For For 04/09/12 Steven A. Webster For For Advisory vote to approve executive compansation For For Ratification of the appointment of KPMG LLP as the company's independent auditor for fiscal year 2012. For For 06/07/12 American Equity Investment AEL Elect David S. Mulcahy For For 04/13/12 David J. Noble For For A.J. Strickland, III For For Wency C. Waugaman For For Harley A. Whitfield For For To ratify the appointment of KPMG LLP as independent auditor for 2012 For For To approve, on advisory basis, executive compensation of the named executive officers. For For 07/24/12 Inter Parfums, Inc. IPAR Elect Jean Madar For For 06/14/12 Philippe Benacin For For Russell Greenberg For For Philippe Santi For For Francois Heilbronn For For Jean Levy For For Bensoussan-Torres For For Serge Rosinoer For For Advisory vote on the compensation of our named executive officers For For 361 Absolute Alpha Fund - Vote Summary BUCKEYE TECHNOLOGIES INC. Security Meeting Type Annual Ticker Symbol BKI Meeting Date 03-Nov-2011 ISIN US1182551085 Agenda 933509311 - Management Record Date 09-Sep-2011 Holding Recon Date 09-Sep-2011 City / Country / United States Vote Deadline Date 02-Nov-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GEORGE W. BRYAN For For 2 R. HOWARD CANNON For For 3 K. BUCKMAN GIBSON For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2012. Management For For 03 TO APPROVE OUR AT RISK INCENTIVE COMPENSATION PLAN. Management For For 04 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. Management For For 05 TO VOTE, ON AN ADVISORY BASIS, FOR THE PREFERRED FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 20-Oct-2011 20-Oct-2011 AUTOZONE, INC. Security Meeting Type Annual Ticker Symbol AZO Meeting Date 14-Dec-2011 ISIN US0533321024 Agenda 933519223 - Management Record Date 17-Oct-2011 Holding Recon Date 17-Oct-2011 City / Country / United States Vote Deadline Date 13-Dec-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: WILLIAM C. CROWLEY Management For For 1B ELECTION OF DIRECTOR: SUE E. GOVE Management For For 1C ELECTION OF DIRECTOR: EARL G. GRAVES, JR. Management For For 1D ELECTION OF DIRECTOR: ROBERT R. GRUSKY Management For For 1E ELECTION OF DIRECTOR: J.R. HYDE, III Management For For 1F ELECTION OF DIRECTOR: W. ANDREW MCKENNA Management For For 1G ELECTION OF DIRECTOR: GEORGE R. MRKONIC, JR. Management For For 1H ELECTION OF DIRECTOR: LUIS P. NIETO Management For For 1I ELECTION OF DIRECTOR: WILLIAM C. RHODES, III Management For For 02 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 03 APPROVAL OF ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. Management For For 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 55 09-Dec-2011 09-Dec-2011 MSC INDUSTRIAL DIRECT CO., INC. Security Meeting Type Annual Ticker Symbol MSM Meeting Date 12-Jan-2012 ISIN US5535301064 Agenda 933533019 - Management Record Date 23-Nov-2011 Holding Recon Date 23-Nov-2011 City / Country / United States Vote Deadline Date 11-Jan-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MITCHELL JACOBSON For For 2 DAVID SANDLER For For 3 JONATHAN BYRNES For For 4 ROGER FRADIN For For 5 ERIK GERSHWIND For For 6 LOUISE GOESER For For 7 DENIS KELLY For For 8 PHILIP PELLER For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For 03 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 AN ADVISORY VOTE ON THE PREFERRED FREQUENCY OF CONDUCTING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 04-Jan-2012 04-Jan-2012 UMB BANK, N.A. 04-Jan-2012 04-Jan-2012 JABIL CIRCUIT, INC. Security Meeting Type Annual Ticker Symbol JBL Meeting Date 26-Jan-2012 ISIN US4663131039 Agenda 933536522 - Management Record Date 28-Nov-2011 Holding Recon Date 28-Nov-2011 City / Country / United States Vote Deadline Date 25-Jan-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MARTHA F. BROOKS For For 2 MEL S. LAVITT For For 3 TIMOTHY L. MAIN For For 4 WILLIAM D. MOREAN For For 5 LAWRENCE J. MURPHY For For 6 FRANK A. NEWMAN For For 7 STEVEN A. RAYMUND For For 8 THOMAS A. SANSONE For For 9 DAVID M. STOUT For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS JABIL'S INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 31, 2012. Management For For 03 TO CONDUCT AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 04 TO CONDUCT AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 05 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE ANNUAL MEETING, INCLUDING ANY ADJOURNMENT THEREOF. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 24-Jan-2012 24-Jan-2012 ROCK-TENN COMPANY Security Meeting Type Annual Ticker Symbol RKT Meeting Date 27-Jan-2012 ISIN US7727392075 Agenda 933536293 - Management Record Date 01-Dec-2011 Holding Recon Date 01-Dec-2011 City / Country / United States Vote Deadline Date 26-Jan-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 RALPH F. HAKE For For 2 TERRELL K. CREWS For For 3 TIMOTHY J. BERNLOHR For For 4 JAMES A. RUBRIGHT For For 5 BETTINA M. WHYTE For For 6 JAMES E. YOUNG For For 02 TO ADOPT AND APPROVE AN AMENDMENT AND RESTATEMENT OF THE ROCK-TENN COMPANY 2,300,, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 03 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP TO SERVE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ROCK-TENN COMPANY. Management For For 04 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 24-Jan-2012 24-Jan-2012 SIFCO INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol SIF Meeting Date 31-Jan-2012 ISIN US8265461033 Agenda 933536510 - Management Record Date 02-Dec-2011 Holding Recon Date 02-Dec-2011 City / Country / United States Vote Deadline Date 30-Jan-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JEFFREY P. GOTSCHALL For For 2 JOHN G. CHAPMAN, SR. For For 3 MICHAEL S. LIPSCOMB For For 4 DONALD C. MOLTEN, JR. For For 5 ALAYNE L. REITMAN For For 6 HUDSON D. SMITH For For 7 MARK J. SILK For For 02 RATIFY THE DESIGNATION OF GRANT THORNTON LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING SEPTEMBER 30, 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 30-Jan-2012 30-Jan-2012 MICROSEMI CORPORATION Security Meeting Type Annual Ticker Symbol MSCC Meeting Date 31-Jan-2012 ISIN US5951371005 Agenda 933537435 - Management Record Date 05-Dec-2011 Holding Recon Date 05-Dec-2011 City / Country / United States Vote Deadline Date 30-Jan-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES J. PETERSON For For 2 DENNIS R. LEIBEL For For 3 THOMAS R. ANDERSON For For 4 WILLIAM E. BENDUSH For For 5 WILLIAM L. HEALEY For For 6 PAUL F. FOLINO For For 7 MATTHEW E. MASSENGILL For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 04 APPROVAL OF AMENDMENTS TO THE MICROSEMI CORPORATION 2 Management For For 05 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR MICROSEMI CORPORATION FOR FISCAL YEAR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 30-Jan-2012 30-Jan-2012 IMPERIAL TOBACCO GROUP PLC Security Meeting Type Annual Ticker Symbol ITYBY Meeting Date 01-Feb-2012 ISIN US4531421018 Agenda 933539631 - Management Record Date 13-Dec-2011 Holding Recon Date 13-Dec-2011 City / Country / United States Vote Deadline Date 24-Jan-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 TO RECEIVE THE ACCOUNTS FOR THE FINANCIAL YEAR ENDED 30 SEPTEMBER 2' AND AUDITOR'S REPORTS. Management For For 02 TO RECEIVE AND APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE FINANCIAL YEAR ENDED 30 SEPTEMBER 2'S REPORT. Management For For 03 TO DECLARE A FINAL DIVIDEND FOR THE FINANCIAL YEAR ENDED 30 SEPTEMBER 2 Management For For 04 TO RE-ELECT DR K M BURNETT AS A DIRECTOR OF THE COMPANY. Management For For 05 TO RE-ELECT MRS A J COOPER AS A DIRECTOR OF THE COMPANY. Management For For 06 TO RE-ELECT MR R DYRBUS AS A DIRECTOR OF THE COMPANY. Management For For 07 TO RE-ELECT MR M H C HERLIHY AS A DIRECTOR OF THE COMPANY. Management For For 08 TO RE-ELECT MS S E MURRAY AS A DIRECTOR OF THE COMPANY. Management For For 09 TO RE-ELECT MR I J G NAPIER AS A DIRECTOR OF THE COMPANY. Management For For 10 TO RE-ELECT MR B SETRAKIAN AS A DIRECTOR OF THE COMPANY. Management For For 11 TO RE-ELECT MR M D WILLIAMSON AS A DIRECTOR OF THE COMPANY. Management For For 12 TO ELECT MR M I WYMAN AS A DIRECTOR OF THE COMPANY. Management For For 13 TO REAPPOINT PRICEWATERHOUSECOOPERS LLP AS AUDITOR OF THE COMPANY TO HOLD OFFICE UNTIL THE CONCLUSION OF THE NEXT GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY. Management For For 14 TO AUTHORISE THE DIRECTORS TO SET THE REMUNERATION OF THE AUDITOR. Management For For O15 TO CONSIDER AND, IF THOUGHT FIT, PASS RESOLUTION 15 AS ORDINARY RESOLUTION AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING. Management For For O16 TO CONSIDER AND, IF THOUGHT FIT, PASS RESOLUTION 16 AS ORDINARY RESOLUTION AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING. Management For For S17 TO CONSIDER AND, IF THOUGHT FIT, PASS RESOLUTION 17 AS SPECIAL RESOLUTION AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING. Management For For S18 TO CONSIDER AND, IF THOUGHT FIT, PASS RESOLUTION 18 AS SPECIAL RESOLUTION AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING. Management For For S19 TO CONSIDER AND, IF THOUGHT FIT, PASS RESOLUTION 19 AS SPECIAL RESOLUTION AS SET FORTH IN THE COMPANY'S NOTICE OF MEETING. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 24-Jan-2012 24-Jan-2012 SHIRE PLC Security 82481R106 Meeting Type Annual Ticker Symbol SHPGY Meeting Date 24-Apr-2012 ISIN US82481R1068 Agenda 933576730 - Management Record Date 16-Mar-2012 Holding Recon Date 16-Mar-2012 City / Country / United States Vote Deadline Date 16-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management O1 TO RECEIVE THE COMPANY'S ACCOUNTS FOR THE YEAR ENDED DECEMBER 31, 2 Management For For O2 TO APPROVE THE DIRECTORS' REMUNERATION REPORT FOR THE YEAR ENDED DECEMBER 31, 2011. Management For For O3 TO RE-ELECT WILLIAM BURNS AS A DIRECTOR OF THE COMPANY. Management For For O4 TO RE-ELECT MATTHEW EMMENS AS A DIRECTOR OF THE COMPANY. Management For For O5 TO RE-ELECT DR. DAVID GINSBURG AS A DIRECTOR OF THE COMPANY. Management For For O6 TO RE-ELECT GRAHAM HETHERINGTON AS A DIRECTOR OF THE COMPANY. Management For For O7 TO RE-ELECT DAVID KAPPLER AS A DIRECTOR OF THE COMPANY. Management For For O8 TO RE-ELECT ANNE MINTO AS A DIRECTOR OF THE COMPANY. Management For For O9 TO RE-ELECT ANGUS RUSSELL AS A DIRECTOR OF THE COMPANY. Management For For O10 TO RE-ELECT DAVID STOUT AS A DIRECTOR OF THE COMPANY. Management For For O11 TO ELECT SUSAN KILSBY AS A DIRECTOR OF THE COMPANY. Management For For O12 TO RE-APPOINT DELOITTE LLP AS THE COMPANY'S AUDITOR UNTIL THE CONCLUSION OF THE ANNUAL GENERAL MEETING OF THE COMPANY TO BE HELD IN 2013. Management For For O13 TO AUTHORIZE THE AUDIT, COMPLIANCE & RISK COMMITTEE OF THE BOARD TO DETERMINE THE REMUNERATION OF THE AUDITOR. Management For For O14 TO RESOLVE THAT THE AUTHORITY TO ALLOT RELEVANT SECURITIES (AS DEFINED IN THE COMPANY'S ARTICLES OF ASSOCIATION) CONFERRED ON THE DIRECTORS BY ARTICLE 10 PARAGRAPH (B) OF THE COMPANY'S ARTICLES OF ASSOCIATION BE RENEWED. ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For S15 TO RESOLVE THAT, SUBJECT TO THE PASSING OF RESOLUTION 14, THE AUTHORITY TO ALLOT EQUITY SECURITIES (AS DEFINED IN THE COMPANY'S ARTICLES OF ASSOCIATION) WHOLLY FOR CASH, CONFERRED ON THE DIRECTORS BY ARTICLE 10 PARAGRAPH (D) OF THE COMPANY'S ARTICLES OF ASSOCIATION BE RENEWED, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For S16 TO RESOLVE THAT THE COMPANY BE AND IS HEREBY GENERALLY AND UNCONDITIONALLY AUTHORIZED, PURSUANT TO ARTICLE 57 OF THE COMPANIES (JERSEY) LAW 1, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For S17 TO RESOLVE THAT A GENERAL MEETING OF THE COMPANY, OTHER THAN AN ANNUAL GENERAL MEETING, MAY BE CALLED ON NOT LESS THAN 14 CLEAR DAYS' NOTICE. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 11-Apr-2012 WILLIS GROUP HOLDINGS PLC Security G96666105 Meeting Type Annual Ticker Symbol WSH Meeting Date 25-Apr-2012 ISIN IE00B4XGY116 Agenda 933561652 - Management Record Date 01-Mar-2012 Holding Recon Date 01-Mar-2012 City / Country / United States Vote Deadline Date 24-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM W. BRADLEY Management For For 1B. ELECTION OF DIRECTOR: JOSEPH A. CALIFANO Management For For 1C. ELECTION OF DIRECTOR: ANNA C. CATALANO Management For For 1D. ELECTION OF DIRECTOR: SIR ROY GARDNER Management For For 1E. ELECTION OF DIRECTOR: SIR JEREMY HANLEY Management For For 1F. ELECTION OF DIRECTOR: ROBYN S. KRAVIT Management For For 1G. ELECTION OF DIRECTOR: JEFFREY B. LANE Management For For 1H. ELECTION OF DIRECTOR: WENDY E. LANE Management For For 1I. ELECTION OF DIRECTOR: JAMES F. MCCANN Management For For 1J. ELECTION OF DIRECTOR: JOSEPH J. PLUMERI Management For For 1K. ELECTION OF DIRECTOR: DOUGLAS B. ROBERTS Management For For 1L. ELECTION OF DIRECTOR: MICHAEL J. SOMERS Management For For 2. RATIFY THE REAPPOINTMENT OF DELOITTE LLP AS AUDITORS, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. Management For For 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 4. APPROVE THE WILLIS GROUP HOLDINGS PUBLIC LIMITED COMPANY 2 Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 17-Apr-2012 GANNETT CO., INC. Security Meeting Type Annual Ticker Symbol GCI Meeting Date 01-May-2012 ISIN US3647301015 Agenda 933559607 - Management Record Date 02-Mar-2012 Holding Recon Date 02-Mar-2012 City / Country / United States Vote Deadline Date 30-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN E. CODY For For 2 HOWARD D. ELIAS For For 3 ARTHUR H. HARPER For For 4 JOHN JEFFRY LOUIS For For 5 MARJORIE MAGNER For For 6 GRACIA C. MARTORE For For 7 SCOTT K. MCCUNE For For 8 DUNCAN M. MCFARLAND For For 9 SUSAN NESS For For 10 NEAL SHAPIRO For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 23-Apr-2012 GARDNER DENVER, INC. Security Meeting Type Annual Ticker Symbol GDI Meeting Date 01-May-2012 ISIN US3655581052 Agenda 933563872 - Management Record Date 02-Mar-2012 Holding Recon Date 02-Mar-2012 City / Country / United States Vote Deadline Date 30-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MICHAEL C. ARNOLD For For 2 BARRY L. PENNYPACKER For For 3 RICHARD L. THOMPSON For For 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For 3. TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE GARDNER DENVER, INC. LONG-TERM INCENTIVE PLAN Management For For 4. TO CAST AN ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 24-Apr-2012 METTLER-TOLEDO INTERNATIONAL INC. Security Meeting Type Annual Ticker Symbol MTD Meeting Date 03-May-2012 ISIN US5926881054 Agenda 933559633 - Management Record Date 05-Mar-2012 Holding Recon Date 05-Mar-2012 City / Country / United States Vote Deadline Date 02-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ROBERT F. SPOERRY Management For For ELECTION OF DIRECTOR: WAH-HUI CHU Management For For ELECTION OF DIRECTOR: FRANCIS A. CONTINO Management For For ELECTION OF DIRECTOR: OLIVIER A. FILLIOL Management For For ELECTION OF DIRECTOR: MICHAEL A. KELLY Management For For ELECTION OF DIRECTOR: MARTIN D. MADAUS Management For For ELECTION OF DIRECTOR: HANS ULRICH MAERKI Management For For ELECTION OF DIRECTOR: GEORGE M. MILNE Management For For ELECTION OF DIRECTOR: THOMAS P. SALICE Management For For 2. APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 16-Apr-2012 WALTER INVESTMENT MGMT. CORP Security 93317W102 Meeting Type Annual Ticker Symbol WAC Meeting Date 03-May-2012 ISIN US93317W1027 Agenda 933598041 - Management Record Date 23-Mar-2012 Holding Recon Date 23-Mar-2012 City / Country / United States Vote Deadline Date 02-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 MARK O'BRIEN For For 2 SHANNON SMITH For For 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION FOR NAMED EXECUTIVE OFFICERS. Management For For 3 APPROVAL AND RATIFICATION OF REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 25-Apr-2012 STANCORP FINANCIAL GROUP, INC. Security Meeting Type Annual Ticker Symbol SFG Meeting Date 07-May-2012 ISIN US8528911006 Agenda 933568935 - Management Record Date 05-Mar-2012 Holding Recon Date 05-Mar-2012 City / Country / United States Vote Deadline Date 04-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: VIRGINIA L. ANDERSON Management For For 1B ELECTION OF DIRECTOR: STANLEY R. FALLIS Management For For 1C ELECTION OF DIRECTOR: ERIC E. PARSONS Management For For 2 PROPOSAL TO RATIFY APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3 PROPOSAL TO APPROVE AN AMENDMENT TO THE 1 Management For For 4 PROPOSAL TO RE-APPROVE THE SHORT TERM INCENTIVE PLAN Management For For 5 ADVISORY PROPOSAL TO APPROVE EXECUTIVE COMPENSATION Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 02-May-2012 ITT CORPORATION Security Meeting Type Annual Ticker Symbol ITT Meeting Date 08-May-2012 ISIN US4509112011 Agenda 933578467 - Management Record Date 16-Mar-2012 Holding Recon Date 16-Mar-2012 City / Country / United States Vote Deadline Date 07-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: DENISE L. RAMOS Management For For 1B. ELECTION OF DIRECTOR: FRANK T. MACINNIS Management For For 1C. ELECTION OF DIRECTOR: ORLANDO D. ASHFORD Management For For 1D. ELECTION OF DIRECTOR: PETER D'ALOIA Management For For 1E. ELECTION OF DIRECTOR: DONALD DEFOSSET, JR. Management For For 1F. ELECTION OF DIRECTOR: CHRISTINA A. GOLD Management For For 1G. ELECTION OF DIRECTOR: GENERAL PAUL J. KERN Management For For 1H. ELECTION OF DIRECTOR: LINDA S. SANFORD Management For For 1I. ELECTION OF DIRECTOR: DONALD J. STEBBINS Management For For 1J. ELECTION OF DIRECTOR: MARKOS I. TAMBAKERAS Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. TO APPROVE, IN A NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING THAT THE COMPANY CHANGE ITS STATE OF INCORPORATION FROM INDIANA TO DELAWARE. Shareholder Against For 5. A SHAREHOLDER PROPOSAL REQUESTING THAT WHENEVER POSSIBLE, THE CHAIRMAN OF THE BOARD BE AN INDEPENDENT DIRECTOR Shareholder Against For 6. TO VOTE ON A SHAREHOLDER PROPOSAL REQUESTING THAT THE COMPANY AMEND, WHERE APPLICABLE, ITS POLICIES RELATED TO HUMAN RIGHTS. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 02-May-2012 SERVICE CORPORATION INTERNATIONAL Security Meeting Type Annual Ticker Symbol SCI Meeting Date 09-May-2012 ISIN US8175651046 Agenda 933581274 - Management Record Date 12-Mar-2012 Holding Recon Date 12-Mar-2012 City / Country / United States Vote Deadline Date 08-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 R.L. WALTRIP For For 2 ANTHONY L. COELHO For For 3 MARCUS A. WATTS For For 4 EDWARD E. WILLIAMS For For 2 APPROVAL OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Management For For 3 TO APPROVE, BY ADVISORY VOTE, NAMED EXECUTIVE OFFICER COMPENSATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 03-May-2012 XYLEM INC. Security 98419M100 Meeting Type Annual Ticker Symbol XYL Meeting Date 10-May-2012 ISIN US98419M1009 Agenda 933576843 - Management Record Date 16-Mar-2012 Holding Recon Date 16-Mar-2012 City / Country / United States Vote Deadline Date 09-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: VICTORIA D. HARKER Management For For 1B. ELECTION OF DIRECTOR: GRETCHEN W. MCCLAIN Management For For 1C. ELECTION OF DIRECTOR: MARKOS I. TAMBAKERAS Management For For 2. RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. TO APPROVE, IN A NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. TO DETERMINE, IN A NON-BINDING VOTE, WHETHER A SHAREOWNER VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS SHOULD OCCUR EVERY ONE, TWO OR THREE YEARS. Management 1 Year For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 07-May-2012 CORRECTIONS CORPORATION OF AMERICA Security 22025Y407 Meeting Type Annual Ticker Symbol CXW Meeting Date 10-May-2012 ISIN US22025Y4070 Agenda 933577477 - Management Record Date 13-Mar-2012 Holding Recon Date 13-Mar-2012 City / Country / United States Vote Deadline Date 09-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 JOHN D. FERGUSON For For 2 DAMON T. HININGER For For 3 DONNA M. ALVARADO For For 4 WILLIAM F. ANDREWS For For 5 JOHN D. CORRENTI For For 6 DENNIS W. DECONCINI For For 7 JOHN R. HORNE For For 8 C. MICHAEL JACOBI For For 9 ANNE L. MARIUCCI For For 10 THURGOOD MARSHALL, JR. For For 11 CHARLES L. OVERBY For For 12 JOHN R. PRANN, JR. For For 13 JOSEPH V. RUSSELL For For 14 HENRI L. WEDELL For For 2 RATIFICATION OF THE APPOINTMENT BY OUR AUDIT COMMITTEE OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For 4 STOCKHOLDER PROPOSAL. Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 08-May-2012 MANTECH INTERNATIONAL CORP. Security Meeting Type Annual Ticker Symbol MANT Meeting Date 10-May-2012 ISIN US5645631046 Agenda 933577869 - Management Record Date 15-Mar-2012 Holding Recon Date 15-Mar-2012 City / Country / United States Vote Deadline Date 09-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GEORGE J. PEDERSEN For For 2 RICHARD L. ARMITAGE For For 3 MARY K. BUSH For For 4 BARRY G. CAMPBELL For For 5 W.R. FATZINGER, JR. For For 6 DAVID E. JEREMIAH For For 7 RICHARD J. KERR For For 8 KENNETH A. MINIHAN For For 9 STEPHEN W. PORTER For For 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 04-May-2012 SCRIPPS NETWORKS INTERACTIVE, INC. Security Meeting Type Annual Ticker Symbol SNI Meeting Date 15-May-2012 ISIN US8110651010 Agenda 933593445 - Management Record Date 21-Mar-2012 Holding Recon Date 21-Mar-2012 City / Country / United States Vote Deadline Date 14-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID A. GALLOWAY For For 2 NICHOLAS B. PAUMGARTEN For For 3 JEFFREY SAGANSKY For For 4 RONALD W. TYSOE Withheld Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 04-May-2012 REPUBLIC SERVICES, INC. Security Meeting Type Annual Ticker Symbol RSG Meeting Date 17-May-2012 ISIN US7607591002 Agenda 933587341 - Management Record Date 20-Mar-2012 Holding Recon Date 20-Mar-2012 City / Country / United States Vote Deadline Date 16-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES W. CROWNOVER Management For For 1B. ELECTION OF DIRECTOR: WILLIAM J. FLYNN Management For For 1C. ELECTION OF DIRECTOR: MICHAEL LARSON Management For For 1D. ELECTION OF DIRECTOR: NOLAN LEHMANN Management For For 1E. ELECTION OF DIRECTOR: W. LEE NUTTER Management For For 1F. ELECTION OF DIRECTOR: RAMON A. RODRIGUEZ Management For For 1G. ELECTION OF DIRECTOR: DONALD W. SLAGER Management For For 1H. ELECTION OF DIRECTOR: ALLAN C. SORENSEN Management For For 1I. ELECTION OF DIRECTOR: JOHN M. TRANI Management For For 1J. ELECTION OF DIRECTOR: MICHAEL W. WICKHAM Management For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2012. Management For For 4. STOCKHOLDER PROPOSAL REGARDING PAYMENTS UPON THE DEATH OF A SENIOR EXECUTIVE. Shareholder Against For 5. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 11-May-2012 FLOWSERVE CORPORATION Security 34354P105 Meeting Type Annual Ticker Symbol FLS Meeting Date 17-May-2012 ISIN US34354P1057 Agenda 933589395 - Management Record Date 23-Mar-2012 Holding Recon Date 23-Mar-2012 City / Country / United States Vote Deadline Date 16-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 MARK A. BLINN For For 2 ROGER L. FIX For For 3 DAVID E. ROBERTS For For 4 JAMES O. ROLLANS For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION OF FLOWSERVE CORPORATION TO ELIMINATE THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS. Management For For 4. APPROVE AN AMENDMENT TO THE RESTATED CERTIFICATE OF INCORPORATION OF FLOWSERVE CORPORATION TO PROVIDE SHAREHOLDERS THE RIGHT TO CALL A SPECIAL MEETING OF SHAREHOLDERS. Management For For 5. RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 09-May-2012 J. C. PENNEY COMPANY, INC. Security Meeting Type Annual Ticker Symbol JCP Meeting Date 18-May-2012 ISIN US7081601061 Agenda 933578986 - Management Record Date 19-Mar-2012 Holding Recon Date 19-Mar-2012 City / Country / United States Vote Deadline Date 17-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: WILLIAM A. ACKMAN Management For For 1B. ELECTION OF DIRECTOR: COLLEEN C. BARRETT Management Against Against 1C. ELECTION OF DIRECTOR: THOMAS J. ENGIBOUS Management For For 1D. ELECTION OF DIRECTOR: KENT B. FOSTER Management For For 1E. ELECTION OF DIRECTOR: RONALD B. JOHNSON Management For For 1F. ELECTION OF DIRECTOR: GERALDINE B. LAYBOURNE Management Against Against 1G. ELECTION OF DIRECTOR: BURL OSBORNE Management Against Against 1H. ELECTION OF DIRECTOR: LEONARD H. ROBERTS Management For For 1I. ELECTION OF DIRECTOR: STEVEN ROTH Management For For 1J. ELECTION OF DIRECTOR: JAVIER G. TERUEL Management For For 1K. ELECTION OF DIRECTOR: R. GERALD TURNER Management Against Against 1L. ELECTION OF DIRECTOR: MARY BETH WEST Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2013. Management For For 3. TO APPROVE THE 2012 LONG-TERM INCENTIVE PLAN. Management For For 4. TO APPROVE THE MANAGEMENT INCENTIVE COMPENSATION PROGRAM. Management For For 5. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 16-May-2012 HSN, INC Security Meeting Type Annual Ticker Symbol HSNI Meeting Date 18-May-2012 ISIN US4043031099 Agenda 933589092 - Management Record Date 22-Mar-2012 Holding Recon Date 22-Mar-2012 City / Country / United States Vote Deadline Date 17-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 P. BOUSQUET-CHAVANNE For For 2 MICHAEL C. BOYD For For 3 WILLIAM COSTELLO For For 4 JAMES M. FOLLO For For 5 MINDY GROSSMAN For For 6 STEPHANIE KUGELMAN For For 7 ARTHUR C. MARTINEZ For For 8 THOMAS J. MCINERNEY For For 9 JOHN B. (JAY) MORSE For For 2 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 09-May-2012 PLAINS EXPLORATION & PRODUCTION CO. Security Meeting Type Annual Ticker Symbol PXP Meeting Date 18-May-2012 ISIN US7265051000 Agenda 933602167 - Management Record Date 29-Mar-2012 Holding Recon Date 29-Mar-2012 City / Country / United States Vote Deadline Date 17-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES C. FLORES Management For For 1B. ELECTION OF DIRECTOR: ISAAC ARNOLD, JR. Management For For 1C. ELECTION OF DIRECTOR: ALAN R. BUCKWALTER, III Management For For 1D. ELECTION OF DIRECTOR: JERRY L. DEES Management For For 1E. ELECTION OF DIRECTOR: TOM H. DELIMITROS Management For For 1F. ELECTION OF DIRECTOR: THOMAS A. FRY, III Management For For 1G. ELECTION OF DIRECTOR: CHARLES G. GROAT Management For For 1H. ELECTION OF DIRECTOR: JOHN H. LOLLAR Management For For 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION ("SAY-ON- PAY"). Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 11-May-2012 ENSCO PLC Security 29358Q109 Meeting Type Annual Ticker Symbol ESV Meeting Date 22-May-2012 ISIN US29358Q1094 Agenda 933593306 - Management Record Date 30-Mar-2012 Holding Recon Date 30-Mar-2012 City / Country / United States Vote Deadline Date 16-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management O1. RE-ELECT C. CHRISTOPHER GAUT AS A CLASS I DIRECTOR FOR A TERM TO EXPIRE AT 2 Management For For O2. RE-ELECT GERALD W. HADDOCK AS A CLASS I DIRECTOR FOR A TERM TO EXPIRE AT 2 Management For For O3. RE-ELECT PAUL E. ROWSEY, III AS A CLASS I DIRECTOR FOR A TERM TO EXPIRE AT 2 Management For For O4. RE-ELECT FRANCIS S. KALMAN AS A CLASS II DIRECTOR FOR A TERM TO EXPIRE AT 2 Management For For O5. RE-ELECT DAVID A.B. BROWN AS A CLASS III DIRECTOR FOR A TERM TO EXPIRE AT 2 Management For For O6. RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP AS OUR U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For O7. RE-APPOINT KPMG AUDIT PLC AS OUR U.K. STATUTORY AUDITORS UNDER THE U.K. COMPANIES ACT 2006. Management For For O8. TO AUTHORIZE THE AUDIT COMMITTEE TO DETERMINE OUR U.K. STATUTORY AUDITORS' REMUNERATION. Management For For O9. APPROVE OUR 2012 LONG-TERM INCENTIVE PLAN. Management For For A NON-BINDING ADVISORY APPROVAL OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 11-May-2012 THE WESTERN UNION COMPANY Security Meeting Type Annual Ticker Symbol WU Meeting Date 23-May-2012 ISIN US9598021098 Agenda 933582175 - Management Record Date 26-Mar-2012 Holding Recon Date 26-Mar-2012 City / Country / United States Vote Deadline Date 22-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: RICHARD A. GOODMAN Management For For 1B ELECTION OF DIRECTOR: ROBERTO G. MENDOZA Management For For 1C ELECTION OF DIRECTOR: MICHAEL A. MILES, JR. Management For For 2 AMENDMENTS TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CLASSIFICATION OF THE BOARD OF DIRECTORS Management For For 3 RATIFICATION OF SELECTION OF AUDITORS Management For For 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For 5 APPROVAL OF MATERIAL TERMS OF THE EXPANDED PERFORMANCE MEASURES UNDER THE COMPANY'S 2006 LONG-TERM INCENTIVE PLAN Management For For 6 STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER PROXY ACCESS Shareholder Against For 7 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON POLITICAL CONTRIBUTIONS Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 16-May-2012 THERMO FISHER SCIENTIFIC INC. Security Meeting Type Annual Ticker Symbol TMO Meeting Date 23-May-2012 ISIN US8835561023 Agenda 933590172 - Management Record Date 26-Mar-2012 Holding Recon Date 26-Mar-2012 City / Country / United States Vote Deadline Date 22-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: C. MARTIN HARRIS Management For For 1B. ELECTION OF DIRECTOR: JUDY C. LEWENT Management For For 1C. ELECTION OF DIRECTOR: JIM P. MANZI Management For For 1D. ELECTION OF DIRECTOR: LARS R. SORENSEN Management For For 1E. ELECTION OF DIRECTOR: ELAINE S. ULLIAN Management For For 2. AN ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 14-May-2012 FISERV, INC. Security Meeting Type Annual Ticker Symbol FISV Meeting Date 23-May-2012 ISIN US3377381088 Agenda 933604197 - Management Record Date 28-Mar-2012 Holding Recon Date 28-Mar-2012 City / Country / United States Vote Deadline Date 22-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DANIEL P. KEARNEY 2015 For For 2 JEFFERY W. YABUKI 2015 For For 2. TO APPROVE AN AMENDMENT TO OUR ARTICLES OF INCORPORATION THAT WOULD ELIMINATE THE CLASSIFIED STRUCTURE OF OUR BOARD OF DIRECTORS AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS AS SET FORTH IN THE AMENDMENT. Management For For 3. TO APPROVE PERFORMANCE GOALS AND RELATED MATTERS UNDER THE FISERV, INC. 2 Management For For 4. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 5. TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 16-May-2012 HCC INSURANCE HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol HCC Meeting Date 23-May-2012 ISIN US4041321021 Agenda 933604200 - Management Record Date 04-Apr-2012 Holding Recon Date 04-Apr-2012 City / Country / United States Vote Deadline Date 22-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 EMMANUEL T. BALLASES For For 2 JUDY C. BOZEMAN For For 3 FRANK J. BRAMANTI For For 4 WALTER M. DUER For For 5 JAMES C. FLAGG, PH.D. For For 6 THOMAS M. HAMILTON For For 7 LESLIE S. HEISZ For For 8 JOHN N. MOLBECK JR. For For 9 ROBERT A. ROSHOLT For For 10 J. MIKESELL THOMAS For For 11 CHRISTOPHER JB WILLIAMS For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 15-May-2012 INFINITY PROPERTY AND CASUALTY CORP. Security 45665Q103 Meeting Type Annual Ticker Symbol IPCC Meeting Date 23-May-2012 ISIN US45665Q1031 Agenda 933611192 - Management Record Date 28-Mar-2012 Holding Recon Date 28-Mar-2012 City / Country / United States Vote Deadline Date 22-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 TERESA A. CANIDA For For 2 JORGE G. CASTRO For For 3 JAMES R. GOBER For For 4 HAROLD E. LAYMAN For For 5 DRAYTON NABERS, JR For For 6 SAMUEL J. SIMON For For 7 ROGER SMITH For For 8 WILLIAM STANCIL STARNES For For 9 SAMUEL J. WEINHOFF For For 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INFINITY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 3. APPROVE, IN AN ADVISORY VOTE, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 15-May-2012 WEATHERFORD INTERNATIONAL LTD Security H27013103 Meeting Type Annual Ticker Symbol WFT Meeting Date 23-May-2012 ISIN CH0038838394 Agenda 933622145 - Management Record Date 30-Mar-2012 Holding Recon Date 30-Mar-2012 City / Country / United States Vote Deadline Date 22-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2, 2011. Management For For 2. DISCHARGE OF THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS FROM LIABILITY UNDER SWISS LAW FOR ACTIONS OR OMISSIONS DURING THE YEAR ENDED DECEMBER 31, 2011. Management For For 3A. ELECTION OF DIRECTOR: BERNARD J. DUROC-DANNER Management For For 3B. ELECTION OF DIRECTOR: SAMUEL W. BODMAN, III Management For For 3C. ELECTION OF DIRECTOR: NICHOLAS F. BRADY Management For For 3D. ELECTION OF DIRECTOR: DAVID J. BUTTERS Management For For 3E. ELECTION OF DIRECTOR: WILLIAM E. MACAULAY Management For For 3F. ELECTION OF DIRECTOR: ROBERT K. MOSES, JR. Management For For 3G. ELECTION OF DIRECTOR: GUILLERMO ORTIZ Management For For 3H. ELECTION OF DIRECTOR: EMYR JONES PARRY Management For For 3I. ELECTION OF DIRECTOR: ROBERT A. RAYNE Management For For 4. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2- ELECTION OF ERNST & YOUNG LTD, ZURICH AS STATUTORY AUDITOR FOR YEAR ENDING DECEMBER 31, 2012. Management Abstain Against 5. APPROVAL OF AN AMENDMENT TO THE ARTICLES OF ASSOCIATION TO EXTEND THE BOARD'S AUTHORIZATION TO ISSUE SHARES FROM AUTHORIZED SHARE CAPITAL TO MAY 23, 2% OF CURRENT STATED CAPITAL. Management For For 6. APPROVAL OF AN AMENDMENT TO THE WEATHERFORD INTERNATIONAL LTD. 2,144,000 SHARES. Management For For 7. APPROVAL OF AN ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 16-May-2012 THE HOWARD HUGHES CORPORATION Security 44267D107 Meeting Type Annual Ticker Symbol HHC Meeting Date 11-Jun-2012 ISIN US44267D1072 Agenda 933622258 - Management Record Date 16-Apr-2012 Holding Recon Date 16-Apr-2012 City / Country / United States Vote Deadline Date 08-Jun-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: WILLIAM ACKMAN Management For For 1B ELECTION OF DIRECTOR: ADAM FLATTO Management For For 1C ELECTION OF DIRECTOR: JEFFREY FURBER Management For For 1D ELECTION OF DIRECTOR: GARY KROW Management For For 1E ELECTION OF DIRECTOR: ALLEN MODEL Management For For 1F ELECTION OF DIRECTOR: R. SCOT SELLERS Management For For 1G ELECTION OF DIRECTOR: STEVEN SHEPSMAN Management For For 1H ELECTION OF DIRECTOR: BURTON M. TANSKY Management For For 1I ELECTION OF DIRECTOR: MARY ANN TIGHE Management For For 1J ELECTION OF DIRECTOR: DAVID R. WEINREB Management For For 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3 THE APPROVAL OF AMENDMENTS TO THE HOWARD HUGHES CORPORATION 2 Management For For 4 THE RATIFICATION OF THE COMPANY'S SECTION Management For For 5 APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 30-May-2012 361 Absolute Alpha Fund - Vote Summary THOR INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol THO Meeting Date 13-Dec-2011 ISIN US8851601018 Agenda 933524351 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 J. ALLEN KOSOWSKY For For 2 JAN H. SUWINSKI For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For 03 SAY ON PAY - AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 04 SAY ON PAY FREQUENCY - AN ADVISORY VOTE ON THE FREQUENCY OF THE STOCKHOLDER VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management 1 Year For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 361AA UMB BANK, N.A. 30-Nov-2011 30-Nov-2011 NORDSON CORPORATION Security Meeting Type Annual Ticker Symbol NDSN Meeting Date 28-Feb-2012 ISIN US6556631025 Agenda 933545292 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 MICHAEL J. MERRIMAN, JR For For 2 FRANK M. JAEHNERT For For 3 ARTHUR L. GEORGE, JR. For For 02 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2012. Management For For 03 TO CAST AN ADVISORY VOTE RELATED TO NORDSON CORPORATION'S EXECUTIVE COMPENSATION PROGRAM. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 361AA UMB BANK, N.A. 24-Feb-2012 24-Feb-2012 IDEX CORPORATION Security 45167R104 Meeting Type Annual Ticker Symbol IEX Meeting Date 10-Apr-2012 ISIN US45167R1041 Agenda 933559544 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM M. COOK For For 2 MICHAEL T. TOKARZ For For 2. TO VOTE ON A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 361AA UMB BANK, N.A. 20-Mar-2012 20-Mar-2012 MEADWESTVACO CORPORATION Security Meeting Type Annual Ticker Symbol MWV Meeting Date 23-Apr-2012 ISIN US5833341077 Agenda 933571766 - Management Item Proposal Type Vote For/Against Management 1.A ELECTION OF DIRECTOR: MICHAEL E. CAMPBELL Management For For 1.B ELECTION OF DIRECTOR: DR. THOMAS W. COLE, JR. Management For For 1.C ELECTION OF DIRECTOR: JAMES G. KAISER Management For For 1.D ELECTION OF DIRECTOR: RICHARD B. KELSON Management For For 1.E ELECTION OF DIRECTOR: JAMES M. KILTS Management For For 1.F ELECTION OF DIRECTOR: SUSAN J. KROPF Management For For 1.G ELECTION OF DIRECTOR: DOUGLAS S. LUKE Management For For 1.H ELECTION OF DIRECTOR: JOHN A. LUKE, JR. Management For For 1.I ELECTION OF DIRECTOR: GRACIA C. MARTORE Management For For 1.J ELECTION OF DIRECTOR: TIMOTHY H. POWERS Management For For 1.K ELECTION OF DIRECTOR: JANE L. WARNER Management For For 1.L ELECTION OF DIRECTOR: ALAN D. WILSON Management For For 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 361AA UMB BANK, N.A. 40 12-Apr-2012 12-Apr-2012 AGCO CORPORATION Security Meeting Type Annual Ticker Symbol AGCO Meeting Date 26-Apr-2012 ISIN US0010841023 Agenda 933579457 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: P. GEORGE BENSON Management For For 1B. ELECTION OF DIRECTOR: WOLFGANG DEML Management For For 1C. ELECTION OF DIRECTOR: LUIZ F. FURLAN Management For For 1D. ELECTION OF DIRECTOR: GERALD B. JOHANNESON Management For For 1E. ELECTION OF DIRECTOR: GEORGE E. MINNICH Management For For 1F. ELECTION OF DIRECTOR: MARTIN H. RICHENHAGEN Management For For 1G. ELECTION OF DIRECTOR: GERALD L. SHAHEEN Management For For 1H. ELECTION OF DIRECTOR: MALLIKA SRINIVASAN Management For For 1I. ELECTION OF DIRECTOR: DANIEL C. USTIAN Management For For 1J. ELECTION OF DIRECTOR: HENDRIKUS VISSER Management For For 2. NON-BINDING ADVISORY RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. RATIFICATION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 361AA UMB BANK, N.A. 24-Apr-2012 24-Apr-2012 SAFEWAY INC. Security Meeting Type Annual Ticker Symbol SWY Meeting Date 15-May-2012 ISIN US7865142084 Agenda 933584129 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: STEVEN A. BURD Management For For 1B ELECTION OF DIRECTOR: JANET E. GROVE Management For For 1C ELECTION OF DIRECTOR: MOHAN GYANI Management For For 1D ELECTION OF DIRECTOR: FRANK C. HERRINGER Management For For 1E ELECTION OF DIRECTOR: KENNETH W. ODER Management For For 1F ELECTION OF DIRECTOR: T. GARY ROGERS Management For For 1G ELECTION OF DIRECTOR: ARUN SARIN Management For For 1H ELECTION OF DIRECTOR: MICHAEL S. SHANNON Management For For 1I ELECTION OF DIRECTOR: WILLIAM Y. TAUSCHER Management For For 2 NON-BINDING ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION ("SAY-ON-PAY") Management For For 3 RE-APPROVAL OF THE AMENDED AND RESTATED CAPITAL PERFORMANCE BONUS PLAN Management For For 4 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 5 STOCKHOLDER PROPOSAL REQUESTING CUMULATIVE VOTING Shareholder Against For 6 STOCKHOLDER PROPOSAL REGARDING ACCELERATED VESTING OF EQUITY AWARDS Shareholder Against For 7 STOCKHOLDER PROPOSAL REGARDING SUCCESSION PLANNING Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 361AA UMB BANK, N.A. 02-May-2012 02-May-2012 URS CORPORATION Security Meeting Type Annual Ticker Symbol URS Meeting Date 24-May-2012 ISIN US9032361076 Agenda 933611053 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MICKEY P. FORET Management For For 1B ELECTION OF DIRECTOR: SEN. WILLIAM H. FRIST Management For For 1C ELECTION OF DIRECTOR: LYDIA H. KENNARD Management For For 1D ELECTION OF DIRECTOR: DONALD R. KNAUSS Management For For 1E ELECTION OF DIRECTOR: MARTIN M. KOFFEL Management For For 1F ELECTION OF DIRECTOR: GEN. JOSEPH W. RALSTON Management For For 1G ELECTION OF DIRECTOR: JOHN D. ROACH Management For For 1H ELECTION OF DIRECTOR: DOUGLAS W. STOTLAR Management For For 1I ELECTION OF DIRECTOR: WILLIAM P. SULLIVAN Management For For 2 TO RATIFY THE SELECTION BY OUR AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For 3 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4 STOCKHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK". Shareholder Against For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed 361AA UMB BANK, N.A. 15-May-2012 15-May-2012 361 Absolute Alpha Fund - Vote Summary WORTHINGTON INDUSTRIES, INC. Security Meeting Type Annual Ticker Symbol WOR Meeting Date 29-Sep-2011 ISIN US9818111026 Agenda 933498417 - Management Record Date 04-Aug-2011 Holding Recon Date 04-Aug-2011 City / Country / United States Vote Deadline Date 28-Sep-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: MICHAEL J. ENDRES Management For For 1B ELECTION OF DIRECTOR: OZEY K. HORTON, JR. Management For For 1C ELECTION OF DIRECTOR: PETER KARMANOS, JR. Management Against Against 1D ELECTION OF DIRECTOR: CARL A. NELSON, JR. Management For For 02 PROPOSAL TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION. Management For For 03 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 04 APPROVAL OF THE FIRST AMENDMENT TO THE WORTHINGTON INDUSTRIES, INC. AMENDED AND RESTATED 2-EMPLOYEE DIRECTORS. Management For For 05 RATIFICATION OF THE SELECTION OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING MAY 31, 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 20-Sep-2011 21-Sep-2011 CARPENTER TECHNOLOGY CORPORATION Security Meeting Type Annual Ticker Symbol CRS Meeting Date 10-Oct-2011 ISIN US1442851036 Agenda 933506860 - Management Record Date 12-Aug-2011 Holding Recon Date 12-Aug-2011 City / Country / United States Vote Deadline Date 07-Oct-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROBERT R. MCMASTER For For 2 GREGORY A. PRATT For For 02 APPROVAL OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 03 APPROVAL OF THE AMENDED AND RESTATED STOCK-BASED INCENTIVE COMPENSATION PLAN FOR OFFICERS AND KEY EMPLOYEES. Management For For 04 APPROVAL OF THE AMENDED AND RESTATED EXECUTIVE BONUS COMPENSATION PLAN. Management For For 05 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 06 ADVISORY VOTE ON FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 21-Sep-2011 22-Sep-2011 CACI INTERNATIONAL INC Security Meeting Type Annual Ticker Symbol CACI Meeting Date 17-Nov-2011 ISIN US1271903049 Agenda 933512635 - Management Record Date 19-Sep-2011 Holding Recon Date 19-Sep-2011 City / Country / United States Vote Deadline Date 16-Nov-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PAUL M. COFONI For For 2 JAMES S. GILMORE III For For 3 GREGORY G. JOHNSON For For 4 RICHARD L. LEATHERWOOD For For 5 J. PHILLIP LONDON For For 6 JAMES L. PAVITT For For 7 WARREN R. PHILLIPS For For 8 CHARLES P. REVOILE For For 9 WILLIAM S. WALLACE For For 02 TO APPROVE AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 03 TO CONSIDER HOW FREQUENTLY TO HOLD AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management 1 Year For 04 TO APPROVE THE PROPOSED AMENDMENTS TO THE 2 Management Against Against 05 TO APPROVE A PROPOSAL TO ADJOURN THE MEETING IF NECESSARY TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE MEETING TO APPROVE ITEM 4. Management For For 06 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 75 28-Oct-2011 28-Oct-2011 LANCASTER COLONY CORPORATION Security Meeting Type Annual Ticker Symbol LANC Meeting Date 21-Nov-2011 ISIN US5138471033 Agenda 933515871 - Management Record Date 23-Sep-2011 Holding Recon Date 23-Sep-2011 City / Country / United States Vote Deadline Date 18-Nov-2011 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROBERT L. FOX For For 2 JOHN B. GERLACH, JR. For For 3 EDWARD H. JENNINGS For For 02 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. Management For For 03 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF FUTURE NON-BINDING VOTES ON THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. Management 1 Year For 04 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING JUNE 30, 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 01-Nov-2011 01-Nov-2011 ACTUANT CORPORATION Security 00508X203 Meeting Type Annual Ticker Symbol ATU Meeting Date 10-Jan-2012 ISIN US00508X2036 Agenda 933533451 - Management Record Date 14-Nov-2011 Holding Recon Date 14-Nov-2011 City / Country / United States Vote Deadline Date 09-Jan-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 ROBERT C. ARZBAECHER For For 2 GURMINDER S. BEDI For For 3 GUSTAV H.P. BOEL For For 4 THOMAS J. FISCHER For For 5 WILLIAM K. HALL For For 6 R. ALAN HUNTER For For 7 ROBERT A. PETERSON For For 8 HOLLY A. VAN DEURSEN For For 9 DENNIS K. WILLIAMS For For 02 RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITOR. Management For For 03 ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against 04 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management 1 Year For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 17-Dec-2011 18-Dec-2011 MICROSEMI CORPORATION Security Meeting Type Annual Ticker Symbol MSCC Meeting Date 31-Jan-2012 ISIN US5951371005 Agenda 933537435 - Management Record Date 05-Dec-2011 Holding Recon Date 05-Dec-2011 City / Country / United States Vote Deadline Date 30-Jan-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JAMES J. PETERSON For For 2 DENNIS R. LEIBEL For For 3 THOMAS R. ANDERSON For For 4 WILLIAM E. BENDUSH For For 5 WILLIAM L. HEALEY For For 6 PAUL F. FOLINO For For 7 MATTHEW E. MASSENGILL For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Against Against 03 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 04 APPROVAL OF AMENDMENTS TO THE MICROSEMI CORPORATION 2 Management Against Against 05 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR MICROSEMI CORPORATION FOR FISCAL YEAR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 11-Jan-2012 11-Jan-2012 MTS SYSTEMS CORPORATION Security Meeting Type Annual Ticker Symbol MTSC Meeting Date 08-Feb-2012 ISIN US5537771033 Agenda 933537740 - Management Record Date 14-Dec-2011 Holding Recon Date 14-Dec-2011 City / Country / United States Vote Deadline Date 07-Feb-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DAVID J. ANDERSON For For 2 JEAN-LOU CHAMEAU For For 3 BRENDAN C. HEGARTY For For 4 EMILY M. LIGGETT For For 5 WILLIAM V. MURRAY For For 6 BARB J. SAMARDZICH For For 7 GAIL P. STEINEL For For 02 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. Management For For 03 TO HOLD A NON-BINDING, ADVISORY VOTE REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 20-Jan-2012 20-Jan-2012 JACK IN THE BOX INC. Security Meeting Type Annual Ticker Symbol JACK Meeting Date 17-Feb-2012 ISIN US4663671091 Agenda 933543731 - Management Record Date 20-Dec-2011 Holding Recon Date 20-Dec-2011 City / Country / United States Vote Deadline Date 16-Feb-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: DAVID L. GOEBEL Management For For 1B ELECTION OF DIRECTOR: MADELEINE A. KLEINER Management For For 1C ELECTION OF DIRECTOR: LINDA A. LANG Management For For 1D ELECTION OF DIRECTOR: MICHAEL W. MURPHY Management For For 1E ELECTION OF DIRECTOR: JAMES M. MYERS Management For For 1F ELECTION OF DIRECTOR: DAVID M. TEHLE Management For For 1G ELECTION OF DIRECTOR: WINIFRED M. WEBB Management For For 1H ELECTION OF DIRECTOR: JOHN T. WYATT Management For For 02 APPROVAL OF AMENDMENT AND RESTATEMENT OF THE STOCK INCENTIVE PLAN. Management Against Against 03 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management For For 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 30-Jan-2012 31-Jan-2012 INSTEEL INDUSTRIES, INC. Security 45774W108 Meeting Type Annual Ticker Symbol IIIN Meeting Date 21-Feb-2012 ISIN US45774W1080 Agenda 933542436 - Management Record Date 19-Dec-2011 Holding Recon Date 19-Dec-2011 City / Country / United States Vote Deadline Date 17-Feb-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DUNCAN S. GAGE For For 2 CHARLES B. NEWSOME For For 3 H.O. WOLTZ III For For 02 ADVISORY VOTE ON THE COMPENSATION OF OUR EXECUTIVE OFFICERS. Management For For 03 APPROVAL OF AN INCREASE IN THE NUMBER OF OUR COMMON SHARES RESERVED FOR ISSUANCE UNDER THE 2 Management For For 04 RATIFICATION OF APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR OUR FISCAL YEAR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 26-Jan-2012 27-Jan-2012 TETRA TECH, INC. Security 88162G103 Meeting Type Annual Ticker Symbol TTEK Meeting Date 28-Feb-2012 ISIN US88162G1031 Agenda 933542854 - Management Record Date 03-Jan-2012 Holding Recon Date 03-Jan-2012 City / Country / United States Vote Deadline Date 27-Feb-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 DAN L. BATRACK For For 2 HUGH M. GRANT For For 3 PATRICK C. HADEN For For 4 J. CHRISTOPHER LEWIS For For 5 ALBERT E. SMITH For For 6 J. KENNETH THOMPSON For For 7 RICHARD H. TRULY For For 2 TO VOTE ON A NONBINDING RESOLUTION REGARDING EXECUTIVE COMPENSATION. Management For For 3 TO VOTE ON THE AMENDMENT OF OUR 2,000,-VALUE AWARDS BY 1,000,000 SHARES. Management For For 4 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 07-Feb-2012 08-Feb-2012 PARAMETRIC TECHNOLOGY CORPORATION Security Meeting Type Annual Ticker Symbol PMTC Meeting Date 07-Mar-2012 ISIN US6991732099 Agenda 933545355 - Management Record Date 06-Jan-2012 Holding Recon Date 06-Jan-2012 City / Country / United States Vote Deadline Date 06-Mar-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DONALD K. GRIERSON For For 2 JAMES E. HEPPELMANN For For 3 RENATO ZAMBONINI For For 02 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 03 APPROVE AN AMENDMENT TO OUR ARTICLES OF ORGANIZATION TO CHANGE OUR CORPORATE NAME TO PTC WITH AN APPROPRIATE CORPORATE INDICATOR SELECTED BY THE BOARD OF DIRECTORS. Management For For 04 CONFIRM THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS PTC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 16-Feb-2012 17-Feb-2012 IDEX CORPORATION Security 45167R104 Meeting Type Annual Ticker Symbol IEX Meeting Date 10-Apr-2012 ISIN US45167R1041 Agenda 933559544 - Management Record Date 17-Feb-2012 Holding Recon Date 17-Feb-2012 City / Country / United States Vote Deadline Date 09-Apr-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM M. COOK For For 2 MICHAEL T. TOKARZ For For 2. TO VOTE ON A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 3. TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 14-Mar-2012 14-Mar-2012 CARLISLE COMPANIES INCORPORATED Security Meeting Type Annual Ticker Symbol CSL Meeting Date 02-May-2012 ISIN US1423391002 Agenda 933569329 - Management Record Date 08-Mar-2012 Holding Recon Date 08-Mar-2012 City / Country / United States Vote Deadline Date 01-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: STEPHEN P. MUNN Management For For 1B. ELECTION OF DIRECTOR: LAWRENCE A. SALA Management For For 1C. ELECTION OF DIRECTOR: MAGALEN C. WEBERT Management For For 2. APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management For For 4. APPROVE THE COMPANY'S AMENDED AND RESTATED EXECUTIVE COMPENSATION PROGRAM TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE THEREUNDER. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 06-Apr-2012 06-Apr-2012 BARNES GROUP INC. Security Meeting Type Annual Ticker Symbol B Meeting Date 04-May-2012 ISIN US0678061096 Agenda 933568531 - Management Record Date 08-Mar-2012 Holding Recon Date 08-Mar-2012 City / Country / United States Vote Deadline Date 03-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS J. ALBANI For For 2 THOMAS O. BARNES For For 3 GARY G. BENANAV For For 4 MYLLE H. MANGUM For For 2. RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. ADVISORY (NON-BINDING) RESOLUTION TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For 4. STOCKHOLDER PROPOSAL REGARDING ESTABLISHING A POLICY THAT THE BOARD CHAIRMAN BE INDEPENDENT AND HAVE NOT PREVIOUSLY SERVED AS AN EXECUTIVE OFFICER OF THE COMPANY. Shareholder For Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 18-Apr-2012 18-Apr-2012 TEXAS CAPITAL BANCSHARES, INC. Security 88224Q107 Meeting Type Annual Ticker Symbol TCBI Meeting Date 15-May-2012 ISIN US88224Q1076 Agenda 933581642 - Management Record Date 26-Mar-2012 Holding Recon Date 26-Mar-2012 City / Country / United States Vote Deadline Date 14-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 GEORGE F. JONES, JR. For For 2 PETER B. BARTHOLOW For For 3 JAMES H. BROWNING For For 4 JOSEPH M. (JODY) GRANT Withheld Against 5 FREDERICK B. HEGI, JR. For For 6 LARRY L. HELM For For 7 JAMES R. HOLLAND, JR. For For 8 W.W. MCALLISTER III For For 9 ELYSIA HOLT RAGUSA For For 10 STEVEN P. ROSENBERG For For 11 GRANT E. SIMS For For 12 ROBERT W. STALLINGS For For 13 DALE W. TREMBLAY For For 14 IAN J. TURPIN For For 2 ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 24-Apr-2012 24-Apr-2012 GREATBATCH, INC. Security 39153L106 Meeting Type Annual Ticker Symbol GB Meeting Date 18-May-2012 ISIN US39153L1061 Agenda 933616940 - Management Record Date 05-Apr-2012 Holding Recon Date 05-Apr-2012 City / Country / United States Vote Deadline Date 17-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 PAMELA G. BAILEY For For 2 ANTHONY P. BIHL III For For 3 THOMAS J. HOOK For For 4 KEVIN C. MELIA For For 5 DR. J.A. MILLER, JR. For For 6 BILL R. SANFORD For For 7 PETER H. SODERBERG For For 8 WILLIAM B. SUMMERS, JR. For For 2. RE-APPROVAL OF THE GREATBATCH, INC. EXECUTIVE SHORT TERM INCENTIVE COMPENSATION PLAN. Management For For 3. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR GREATBATCH, INC. FOR FISCAL YEAR 2012. Management For For 4. APPROVE BY NON-BINDING ADVISORY VOTE THE COMPENSATION OF GREATBATCH, INC.'S NAMED EXECUTIVE OFFICERS. Management For For Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 28-Apr-2012 28-Apr-2012 VCA ANTECH, INC. Security Meeting Type Annual Ticker Symbol WOOF Meeting Date 21-May-2012 ISIN US9181941017 Agenda 933592291 - Management Record Date 02-Apr-2012 Holding Recon Date 02-Apr-2012 City / Country / United States Vote Deadline Date 18-May-2012 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN M. BAUMER For For 2 FRANK REDDICK For For 2. RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management Against Against Account Number Account Name Internal Account Custodian Ballot Shares Unavailable Shares Vote Date Date Confirmed UMB BANK, N.A. 30-Apr-2012 30-Apr-2012 361 Absolute Alpha Fund - Vote Summary DAKTRONICS, INC. Cusip: 234264-109 Ticker: DAKT 8/24/2011 Proposal(s) Recommendations of the Board of Directors Your Vote 1 DIRECTOR For For All Nominees 1) ROBERT G. DUTCHER 2) NANCY D. FRAME 1) ROBERT G. DUTCHER 3) AELRED J. KURTENBACH 2) NANCY D. FRAME 3) AELRED J. KURTENBACH 2 THE APPROVAL (NON-BINDING) OF THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT PURSUANT TO THE SEC'S COMPENSATION DISCLOSURE RULES. For For 3 THE PREFERRED FREQUENCY FOR ADVISORY (NON-BINDING) SAY-ON-PAY VOTES ON EXECUTIVE COMPENSATION. 3 Years 1 Year 4 TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF OUR BOARD OF DIRECTORS OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR FISCAL YEAR 2012. For For 5 TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENT THEREOF. For Against PSS WORLD MEDICAL, INC. Cusip: 69366A-100 Ticker: PSSI 8/25/2011 Proposal(s) Recommendations of the Board of Directors Your Vote 1 DIRECTOR For For All Nominees 1) CHARLES E. ADAIR 2) ALVIN R. CARPENTER 1) CHARLES E. ADAIR 3) STEPHEN H. ROGERS 2) ALVIN R. CARPENTER 3) STEPHEN H. ROGERS 2 RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 For For 3 APPROVE AN AMENDMENT TO THE COMPANY'S BYLAWS TO PROVIDE FOR A MAJORITY VOTE STANDARD IN UNCONTESTED DIRECTOR ELECTIONS. For For 4 ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. For For 5 ADVISORY VOTE ON THE FREQUENCY OF A SHAREHOLDER VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 1 Year 1 Year LANCASTER COLONY CORPORATION Cusip: 513847-103 Ticker: LANC Monday, November 21, 2011 Proposal(s) Recommendations of the Board of Directors Your Vote 1 DIRECTOR For For All Nominees 1) ROBERT L. FOX 2) JOHN B. GERLACH, JR. 1) ROBERT L. FOX 3) EDWARD H. JENNINGS 2) JOHN B. GERLACH, JR. 3) EDWARD H. JENNINGS 2 TO APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. For For 3 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY OF FUTURE NON-BINDING VOTES ON THE COMPENSATION OF THE CORPORATION'S NAMED EXECUTIVE OFFICERS. 1 Year 1 Year 4 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING JUNE 30, 2012. For For SENSIENT TECHNOLOGIES CORPORATION Cusip: 81725T-100 Ticker: SXT Thursday, April 26, 2012 Proposal(s) Recommendations of the Board of Directors Your Vote 1 DIRECTOR For For All Nominees 1) HANK BROWN 2) FERGUS M. CLYDESDALE 1) HANK BROWN 3) JAMES A.D. CROFT 2) FERGUS M. CLYDESDALE 4) WILLIAM V. HICKEY 3) JAMES A.D. CROFT 5) KENNETH P. MANNING 4) WILLIAM V. HICKEY 6) PETER M. SALMON 5) KENNETH P. MANNING 7) ELAINE R. WEDRAL 6) PETER M. SALMON 8) ESSIE WHITELAW 7) ELAINE R. WEDRAL 8) ESSIE WHITELAW 2 PROPOSAL TO APPROVE THE COMPENSATION PAID TO SENSIENT'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO ITEM -K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION IN THE ACCOMPANYING PROXY STATEMENT. For For 3 PROPOSAL THAT SENSIENT'S SHAREHOLDERS APPROVE THE COMPANY'S 2012 NON-EMPLOYEE DIRECTORS STOCK PLAN. For For 4 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, CERTIFIED PUBLIC ACCOUNTANTS, AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR 2012. For For LITTELFUSE, INC. Cusip: 537008-104 Ticker: LFUS Friday, April 27, 2012 Proposal(s) Recommendations of the Board of Directors Your Vote 1 DIRECTOR For For All Nominees 1) T.J. CHUNG 2) ANTHONY GRILLO 1) T.J. CHUNG 3) GORDON HUNTER 2) ANTHONY GRILLO 4) JOHN E. MAJOR 3) GORDON HUNTER 5) WILLIAM P. NOGLOWS 4) JOHN E. MAJOR 6) RONALD L. SCHUBEL 5) WILLIAM P. NOGLOWS 6) RONALD L. SCHUBEL 2 APPROVE AND RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2 For For 3 APPROVE, BY NON-BINDING VOTE, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For CULLEN/FROST BANKERS, INC. Cusip: 229899-109 Ticker: CFR Thursday, April 26, 2012 Proposal(s) Recommendations of the Board of Directors Your Vote 1 DIRECTOR For For All Nominees 1) R. DENNY ALEXANDER 2) CARLOS ALVAREZ 1) R. DENNY ALEXANDER 3) ROYCE S. CALDWELL 2) CARLOS ALVAREZ 4) CRAWFORD H. EDWARDS 3) ROYCE S. CALDWELL 5) RUBEN M. ESCOBEDO 4) CRAWFORD H. EDWARDS 6) RICHARD W. EVANS, JR. 5) RUBEN M. ESCOBEDO 7) PATRICK B. FROST 6) RICHARD W. EVANS, JR. 8) DAVID J. HAEMISEGGER 7) PATRICK B. FROST 9) KAREN E. JENNINGS 8) DAVID J. HAEMISEGGER RICHARD M. KLEBERG, III 9) KAREN E. JENNINGS CHARLES W. MATTHEWS RICHARD M. KLEBERG, III IDA CLEMENT STEEN CHARLES W. MATTHEWS HORACE WILKINS JR. IDA CLEMENT STEEN HORACE WILKINS JR. 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP TO ACT AS INDEPENDENT AUDITORS OF CULLEN/FROST BANKERS, INC. FOR THE FISCAL YEAR THAT BEGAN JANUARY 1, 2012. For For 3 PROPOSAL TO ADOPT THE ADVISORY (NON-BINDING) RESOLUTION APPROVING EXECUTIVE COMPENSATION. For For CARLISLE COMPANIES INCORPORATED Cusip: 142339-100 Ticker: CSL Wednesday, May 2, 2012 Proposal(s) Recommendations of the Board of Directors Your Vote 1A. ELECTION OF DIRECTOR: STEPHEN P. MUNN For For 1B. ELECTION OF DIRECTOR: LAWRENCE A. SALA For For 1C. ELECTION OF DIRECTOR: MAGALEN C. WEBERT For For 2 APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. For For 3 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 For For 4 APPROVE THE COMPANY'S AMENDED AND RESTATED EXECUTIVE COMPENSATION PROGRAM TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE THEREUNDER. For For HOME PROPERTIES, INC. Cusip: 437306-103 Ticker: HME Tuesday, May 1, 2012 Proposal(s) Recommendations of the Board of Directors Your Vote 1 DIRECTOR For For All Nominees 1) STEPHEN R. BLANK 2) ALAN L. GOSULE 1) STEPHEN R. BLANK 3) LEONARD F. HELBIG, III 2) ALAN L. GOSULE 4) CHARLES J. KOCH 3) LEONARD F. HELBIG, III 5) THOMAS P. LYDON, JR. 4) CHARLES J. KOCH 6) EDWARD J. PETTINELLA 5) THOMAS P. LYDON, JR. 7) CLIFFORD W. SMITH, JR. 6) EDWARD J. PETTINELLA 8) AMY L. TAIT 7) CLIFFORD W. SMITH, JR. 8) AMY L. TAIT 2 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. For For 3 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For For BARNES GROUP INC. Cusip: 067806-109 Ticker: B Friday, May 4, 2012 Proposal(s) Recommendations of the Board of Directors Your Vote 1 DIRECTOR For For All Nominees 1) THOMAS J. ALBANI 2) THOMAS O. BARNES 1) THOMAS J. ALBANI 3) GARY G. BENANAV 2) THOMAS O. BARNES 4) MYLLE H. MANGUM 3) GARY G. BENANAV 4) MYLLE H. MANGUM 2 RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For For 3 ADVISORY (NON-BINDING) RESOLUTION TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. For For 4 STOCKHOLDER PROPOSAL REGARDING ESTABLISHING A POLICY THAT THE BOARD CHAIRMAN BE INDEPENDENT AND HAVE NOT PREVIOUSLY SERVED AS AN EXECUTIVE OFFICER OF THE COMPANY. Against For WERNER ENTERPRISES, INC. Cusip: 950755-108 Ticker: WERN Tuesday, May 8, 2012 Proposal(s) Recommendations of the Board of Directors Your Vote 1 DIRECTOR For For All Nominees 1) CLARENCE L. WERNER# 2) PATRICK J. JUNG# 1) CLARENCE L. WERNER# 3) DUANE K. SATHER# 2) PATRICK J. JUNG# 4) D.J. PEETZ, JR., M.D.$ 3) DUANE K. SATHER# 4) D.J. PEETZ, JR., M.D.$ 2 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF WERNER ENTERPRISES, INC. FOR THE YEAR ENDING DECEMBER 31, 2012. For For ANIXTER INTERNATIONAL INC. Cusip: 035290-105 Ticker: AXE Thursday, May 10, 2012 Proposal(s) Recommendations of the Board of Directors Your Vote 1 ELECTION OF DIRECTOR: LORD JAMES BLYTH For For 2 ELECTION OF DIRECTOR: FREDERIC F. BRACE For For 3 ELECTION OF DIRECTOR: LINDA WALKER BYNOE For For 4 ELECTION OF DIRECTOR: ROBERT J. ECK For For 5 ELECTION OF DIRECTOR: ROBERT W. GRUBBS For For 6 ELECTION OF DIRECTOR: F. PHILIP HANDY For For 7 ELECTION OF DIRECTOR: MELVYN N. KLEIN For For 8 ELECTION OF DIRECTOR: GEORGE MUNOZ For For 9 ELECTION OF DIRECTOR: STUART M. SLOAN For For 10 ELECTION OF DIRECTOR: MATTHEW ZELL For For 11 ELECTION OF DIRECTOR: SAMUEL ZELL For For 12 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. For For 13 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2012. For For BILL BARRETT CORPORATION Cusip: 06846N-104 Ticker: BBG Thursday, May 10, 2012 Proposal(s) Recommendations of the Board of Directors Your Vote 1 DIRECTOR For For All Nominees 1) WILLIAM F. OWENS# 2) RANDY I. STEIN# 1) WILLIAM F. OWENS# 3) KEVIN O. MEYERS$ 2) RANDY I. STEIN# 3) KEVIN O. MEYERS$ 2 PROPOSAL TO APPROVE AN ADVISORY (NON-BINDING) RESOLUTION REGARDING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For 3 PROPOSAL TO AMEND AND RESTATE OUR CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF ALL DIRECTORS. For For 4 PROPOSAL TO AMEND AND RESTATE OUR CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. For For 5 PROPOSAL TO APPROVE OUR 2 For For 6 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. For For MOHAWK INDUSTRIES, INC. Cusip: 608190-104 Ticker: MHK Wednesday, May 9, 2012 Proposal(s) Recommendations of the Board of Directors Your Vote 1 DIRECTOR For For All Nominees 1) MR. BRUCKMANN 2) MR. DE COCK 1) MR. BRUCKMANN 3) MR. ONORATO 2) MR. DE COCK 3) MR. ONORATO 2 THE RATIFICATION OF THE SELECTION OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION, AS DISCLOSED IN THE COMPANY'S PROXY STATEMENT FOR THE 2 For For 4 APPROVE THE MOHAWK INDUSTRIES, INC. 2 For For BILL BARRETT CORPORATION Cusip: 06846N-104 Ticker: BBG Thursday, May 10, 2012 Proposal(s) Recommendations of the Board of Directors Your Vote 1 DIRECTOR For For All Nominees 1) WILLIAM F. OWENS# 2) RANDY I. STEIN# 1) WILLIAM F. OWENS# 3) KEVIN O. MEYERS$ 2) RANDY I. STEIN# 3) KEVIN O. MEYERS$ 2 PROPOSAL TO APPROVE AN ADVISORY (NON-BINDING) RESOLUTION REGARDING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For 3 PROPOSAL TO AMEND AND RESTATE OUR CERTIFICATE OF INCORPORATION TO PROVIDE FOR THE ANNUAL ELECTION OF ALL DIRECTORS. For For 4 PROPOSAL TO AMEND AND RESTATE OUR CERTIFICATE OF INCORPORATION TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS. For For 5 PROPOSAL TO APPROVE OUR 2 For For 6 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. For For WESTAR ENERGY, INC. Cusip: 95709T-100 Ticker: WR Thursday, May 17, 2012 Proposal(s) Recommendations of the Board of Directors Your Vote 1 DIRECTOR For For All Nominees 1) CHARLES Q. CHANDLER IV 2) R. A. EDWARDS III 1) CHARLES Q. CHANDLER IV 3) SANDRA A. J. LAWRENCE 2) R. A. EDWARDS III 4) MICHAEL F. MORRISSEY 3) SANDRA A. J. LAWRENCE 4) MICHAEL F. MORRISSEY 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. For For 3 RATIFICATION AND CONFIRMATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For For MEADOWBROOK INSURANCE GROUP, INC. Cusip: 58319P-108 Ticker: MIG Thursday, May 17, 2012 Proposal(s) Recommendations of the Board of Directors Your Vote 1 DIRECTOR For For All Nominees 1) ROBERT S. CUBBIN 2) ROBERT F. FIX 1) ROBERT S. CUBBIN 3) HUGH W. GREENBERG 2) ROBERT F. FIX 4) FLORINE MARK 3) HUGH W. GREENBERG 4) FLORINE MARK 2 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For 3 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For For IDACORP, INC. Cusip: 451107-106 Ticker: IDA Thursday, May 17, 2012 Proposal(s) Recommendations of the Board of Directors Your Vote 1 DIRECTOR For For All Nominees 1) C. STEPHEN ALLRED 2) CHRISTINE KING 1) C. STEPHEN ALLRED 3) GARY G. MICHAEL 2) CHRISTINE KING 4) JAN B. PACKWOOD 3) GARY G. MICHAEL 4) JAN B. PACKWOOD 2 RATIFY THE APPOINTMENT OF DELOITTE AND TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. For For 3 ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. For For 4 AMENDMENT TO OUR ARTICLES OF INCORPORATION TO ELIMINATE THE CLASSIFICATION OF THE BOARD OF DIRECTORS. For For VCA ANTECH, INC. Cusip: 918194-101 Ticker: WOOF Monday, May 21, 2012 Proposal(s) Recommendations of the Board of Directors Your Vote 1 DIRECTOR For For All Nominees 1) JOHN M. BAUMER 2) FRANK REDDICK 1) JOHN M. BAUMER 2) FRANK REDDICK 2 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. For For 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. For Against UNITED BANKSHARES, INC. Cusip: 909907-107 Ticker: UBSI Monday, May 21, 2012 Proposal(s) Recommendations of the Board of Directors Your Vote 1 DIRECTOR For For All Nominees 1) RICHARD M. ADAMS 2) ROBERT G. ASTORG 1) RICHARD M. ADAMS 3) W. GASTON CAPERTON, III 2) ROBERT G. ASTORG 4) LAWRENCE K. DOLL 3) W. GASTON CAPERTON, III 5) THEODORE J. GEORGELAS 4) LAWRENCE K. DOLL 6) F.T. GRAFF, JR. 5) THEODORE J. GEORGELAS 7) DOUGLAS J. LEECH 6) F.T. GRAFF, JR. 8) JOHN M. MCMAHON 7) DOUGLAS J. LEECH 9) J. PAUL MCNAMARA 8) JOHN M. MCMAHON MARK R. NESSELROAD 9) J. PAUL MCNAMARA WILLIAM C. PITT, III MARK R. NESSELROAD DONALD L. UNGER WILLIAM C. PITT, III MARY K. WEDDLE DONALD L. UNGER GARY G. WHITE MARY K. WEDDLE P. CLINTON WINTER, JR. GARY G. WHITE P. CLINTON WINTER, JR. 2 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP TO ACT AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For For 3 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF UNITED'S NAMED EXECUTIVE OFFICERS. For For SM ENERGY COMPANY Cusip: 78454L-100 Ticker: SM Wednesday, May 23, 2012 Proposal(s) Recommendations of the Board of Directors Your Vote 1A ELECTION OF DIRECTOR: BARBARA M. BAUMANN For For 1B ELECTION OF DIRECTOR: ANTHONY J. BEST For For 1C ELECTION OF DIRECTOR: LARRY W. BICKLE For For 1D ELECTION OF DIRECTOR: STEPHEN R. BRAND For For 1E ELECTION OF DIRECTOR: WILLIAM J. GARDINER For For 1F ELECTION OF DIRECTOR: JULIO M. QUINTANA For For 1G ELECTION OF DIRECTOR: JOHN M. SEIDL For For 1H ELECTION OF DIRECTOR: WILLIAM D. SULLIVAN For For 2 THE PROPOSAL TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. For For 3 TO APPROVE, ON A NON-BINDING ADVISORY BASIS, THE COMPENSATION OF OUR COMPANY'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. For For JONES LANG LASALLE INCORPORATED Cusip: 48020Q-107 Ticker: JLL Thursday, May 31, 2012 Proposal(s) Recommendations of the Board of Directors Your Vote 1A. ELECTION OF DIRECTOR: HUGO BAGUE For For 1B. ELECTION OF DIRECTOR: COLIN DYER For For 1C. ELECTION OF DIRECTOR: DARRYL HARTLEY-LEONARD For For 1D. ELECTION OF DIRECTOR: DEANNE JULIUS For For 1E. ELECTION OF DIRECTOR: MING LU For For 1F. ELECTION OF DIRECTOR: LAURALEE E. MARTIN For For 1G. ELECTION OF DIRECTOR: MARTIN H. NESBITT For For 1H. ELECTION OF DIRECTOR: SHEILA A. PENROSE For For 1I. ELECTION OF DIRECTOR: DAVID B. RICKARD For For 1J. ELECTION OF DIRECTOR: ROGER T. STAUBACH For For 1K. ELECTION OF DIRECTOR: THOMAS C. THEOBALD For For 2 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION ("SAY-ON-PAY"). For For 3 TO APPROVE, THE PERFORMANCE-BASED AWARD PROVISIONS USED TO DETERMINE EXECUTIVE COMPENSATION UNDER INCENTIVE PLAN. For For 4 TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. For For THE BUCKLE, INC. Cusip: 118440-106 Ticker: BKE Friday, June 1, 2012 Proposal(s) Recommendations of the Board of Directors Your Vote 1 DIRECTOR For For All Nominees 1) D. HIRSCHFELD 2) D. NELSON 1) D. HIRSCHFELD 3) K. RHOADS 2) D. NELSON 4) J. SHADA 3) K. RHOADS 5) R. CAMPBELL 4) J. SHADA 6) B. FAIRFIELD 5) R. CAMPBELL 7) B. HOBERMAN 6) B. FAIRFIELD 8) J. PEETZ 7) B. HOBERMAN 9) M. HUSS 8) J. PEETZ 9) M. HUSS 2 PROPOSAL TO RATIFY THE SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING FEBRUARY 2, 2013. For For 3 PROPOSAL TO APPROVE THE COMPANY'S 2 For For 4 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S 2 For For 5 PROPOSAL TO APPROVE THE PERFORMANCE-BASED AWARDS GRANTED PURSUANT TO THE COMPANY'S 2 For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ John Zader John Zader, President Date September 14, 2012
